Exhibit 10.1

 

 

 

 

Summary Plan Description

PPO Executive Plan

for

LOGO [g90818image0001.jpg]

 

 

Group Number: 706344

Effective Date: January 1, 2010



--------------------------------------------------------------------------------

Table of Contents

 

Introduction

   1

How to Use this Document

   1

Information about Defined Terms

   1

Your Contribution to the Benefit Costs

   1

Customer Service and Claims Submittal

   1

Section 1: What’s Covered—Benefits

   3

Accessing Benefits

   3

Copayment

   3

Eligible Expenses

   4

Payment Information

   5

Annual Deductible

   5

Out-of-Pocket Maximum

   5

Maximum Plan Benefit

   5

Benefit Information

   6

1. Acupuncture Services

   6

2. Ambulance Services - Emergency only

   6

3. Dental Services - Accident only

   7

4. Durable Medical Equipment

   8

5. Emergency Health Services

   9

6. Hearing Aids

   10

7. Home Health Care

   11

8. Hospice Care

   12

9. Hospital - Inpatient Stay

   12

10. Infertility Services

   13

11. Injections received in a Physician’s Office

   13

12. Maternity Services

   14

13. Mental Health Services

   15

14. Neurobiological Disorders - Mental Health Services for Autism Spectrum
Disorders

   16

15. Nutritional Counseling

   18

16. Ostomy Supplies

   18

17. Outpatient Surgery, Diagnostic and Therapeutic Services

   19

18. Physician’s Office Services

   21

19. Professional Fees for Surgical and Medical Services

   22

20. Prosthetic Devices

   22

21. Reconstructive Procedures

   23

22. Rehabilitation Services - Outpatient Therapy

   23

23. Skilled Nursing Facility/Inpatient Rehabilitation Facility Services

   24

24. Spinal Treatment

   24

25. Substance Use Disorder Services

   25

26. Temporomandibular Joint Dysfunction (TMJ)

   26

27. Transplantation Services

   27

28. Urgent Care Center Services

   28

29. Cancer Resource Services

   29

30. Nutrition

   30

Section 2: What’s Not Covered—Exclusions

   31

How We Use Headings in this Section

   31

We Do not Pay Benefits for Exclusions

   31

 

 

i



--------------------------------------------------------------------------------

A. Comfort or Convenience

   31

B. Drugs (covered through Pharmacy Benefit Provider)

   31

C. Mental Health/Substance Use Disorder

   31

D. Physical Appearance

   32

E. Providers

   32

F. Services Provided under Another Plan

   32

G. All Other Exclusions

   32

Section 3: Description of Network and Non-Network Benefits

   33

Network Benefits

   33

Non-Network Benefits

   34

Your Responsibility for Notification

   35

Emergency Health Services

   35

Section 4: When Coverage Begins

   36

How to Enroll

   36

If You Are Hospitalized When Your Coverage Begins

   36

If You Are Eligible for Medicare

   36

Who is Eligible for Coverage

   37

Eligible Person

   37

Dependent

   37

When to Enroll and When Coverage Begins

   38

Initial Enrollment Period

   38

Open Enrollment Period

   38

New Eligible Persons

   38

Adding New Dependents

   39

Special Enrollment Period

   40

Section 5: How to File a Claim

   41

If You Receive Covered Health Services from a Network Provider

   41

Filing a Claim for Benefits

   41

Section 6: Questions, Complaints and Appeals

   44

What to Do First

   44

How to Appeal a Claim Decision

   44

Appeal Process

   45

Appeals Determinations

   45

Urgent Claim Appeals that Require Immediate Action

   45

Voluntary External Review Program

   46

Section 7: Coordination of Benefits

   47

Benefits When You Have Coverage under More than One Plan

   47

When Coordination of Benefits Applies

   47

Definitions

   47

Order of Benefit Determination Rules

   49

Effect on the Benefits of this Plan

   50

Right to Receive and Release Needed Information

   51

Payments Made

   51

Right of Recovery

   52

 

 

ii



--------------------------------------------------------------------------------

Section 8: When Coverage Ends

   53

General Information about When Coverage Ends

   53

Events Ending Your Coverage

   54

The Entire Plan Ends

   54

You Are No Longer Eligible

   54

The Claims Administrator Receives Notice to End Coverage

   54

Participant Retires or Is Pensioned

   54

Other Events Ending Your Coverage

   55

Fraud, Misrepresentation or False Information

   55

Material Violation

   55

Improper Use of ID Card

   55

Failure to Pay

   55

Threatening Behavior

   55

Coverage for a Handicapped Child

   56

Extended Coverage for Total Disability

   56

Extended Coverage for Full-time Students

   56

Continuation of Coverage

   57

Continuation Coverage under Federal Law (COBRA)

   57

Qualifying Events for Continuation Coverage under Federal Law (COBRA)

   57

Notification Requirements and Election Period for Continuation Coverage under
Federal Law (COBRA)

   58

Terminating Events for Continuation Coverage under Federal Law (COBRA)

   59

Section 9: General Legal Provisions

   61

Plan Document

   61

Relationship with Providers

   61

Your Relationship with Providers

   61

Incentives to Providers

   62

Incentives to You

   62

Rebates and Other Payments

   62

Interpretation of Benefits

   62

Administrative Services

   63

Amendments to the Plan

   63

Clerical Error

   63

Information and Records

   63

Examination of Covered Persons

   64

Workers’ Compensation not Affected

   64

Medicare Eligibility

   64

Subrogation and Reimbursement

   65

Refund of Overpayments

   66

Limitation of Action

   67

Section 10: Glossary of Defined Terms

   68

 

 

iii



--------------------------------------------------------------------------------

 

Introduction

We are pleased to provide you with this Summary Plan Description (SPD). This SPD
describes your Benefits, as well as your rights and responsibilities, under the
Plan. There are other medical plans offered by Stein Mart based on eligibility.
In case of conflict between the summary plan document and the plan document, the
plan acknowledges that the plan document takes precedence and will prevail.

How to Use this Document

We encourage you to read your SPD and any attached Riders and/or Amendments
carefully.

We especially encourage you to review the Benefit limitations of this SPD by
reading (Section 1: What’s Covered—Benefits) and (Section 2: What’s Not
Covered—Exclusions). You should also carefully read (Section 9: General Legal
Provisions) to better understand how this SPD and your Benefits work. You should
call the Claims Administrator if you have questions about the limits of the
coverage available to you.

Many of the sections of the SPD are related to other sections of the document.
You may not have all of the information you need by reading just one section. We
also encourage you to keep your SPD and any attachments in a safe place for your
future reference.

Please be aware that your Physician does not have a copy of your SPD and is not
responsible for knowing or communicating your Benefits.

Information about Defined Terms

Because this SPD is a legal document, we want to give you information about the
document that will help you understand it. Certain capitalized words have
special meanings. We have defined these words in (Section 10: Glossary of
Defined Terms). You can refer to Section 10 as you read this document to have a
clearer understanding of your SPD.

When we use the words “we”, “us”, and “our” in this document, we are referring
to the Plan Sponsor. When we use the words “you” and “your” we are referring to
people who are Covered Persons as the term is defined in (Section 10: Glossary
of Defined Terms).

Your Contribution to the Benefit Costs

The Plan may require the Participant to contribute to the cost of coverage.
Contact your benefits representative for information about any part of this cost
you may be responsible for paying.

Customer Service and Claims Submittal

Please make note of the following information that contains Claims Administrator
department names and telephone numbers.

Customer Service Representative (questions regarding Coverage or procedures): As
shown on your ID card.

Prior Notification: As shown on your ID card.

Mental Health/Substance Use Disorder Services Designee: As shown on your ID
card.

 

 

 

1



--------------------------------------------------------------------------------

Claims Submittal Address:

 

 

UnitedHealthcare Insurance Company

Attn: Claims

PO Box 740800

Atlanta, Georgia 30374-0800

 

Requests for Review of Denied Claims and Notice of Complaints:

 

Name and Address For Submitting Requests:

 

 

UnitedHealthcare Insurance Company

PO Box 30432

Salt Lake City, Utah 84130-0432

 

 

 

 

 

2



--------------------------------------------------------------------------------

 

Section 1: What’s Covered—Benefits

 

This section provides you with information about:

 

•   Accessing Benefits.

 

•   Copayments and Eligible Expenses.

 

•   Annual Deductible, Out-of-Pocket Maximum and Maximum Plan Benefit.

 

•   Covered Health Services. We pay Benefits for the Covered Health Services
described in this section unless they are listed as not covered in (Section 2:
What’s Not Covered—Exclusions).

 

•   Covered Health Services that require you to notify the Claims Administrator
before you receive them.

 

Accessing Benefits

You can choose to receive either Network Benefits or Non-Network Benefits. To
obtain Network Benefits you must see a Network Physician or other Network
provider.

You must show your identification card (ID card) every time you request health
care services from a Network provider. If you do not show your ID card, Network
providers have no way of knowing that you are enrolled under the Plan. As a
result, they may bill you for the entire cost of the services you receive. For
details about when Network Benefits apply, see (Section 3: Description of
Network and Non-Network Benefits).

Benefits are available only if all of the following are true:

 

  •  

Covered Health Services are received while the Plan is in effect.

 

  •  

Covered Health Services are received prior to the date that any of the
individual termination conditions listed in (Section 8: When Coverage Ends)
occurs.

 

  •  

The person who receives Covered Health Services is a Covered Person and meets
all eligibility requirements specified in the Plan.

Depending on the geographic area and the service you receive, you may have
access through the Claims Administrator’s Shared Savings Program to non-Network
providers who have agreed to discount their charges for Covered Health Services.
If you receive Covered Health Services from these providers, and if your
Copayment is expressed as a percentage of Eligible Expenses for Non-Network
Benefits, that percentage will remain the same as it is when you receive Covered
Health Services from non-Network providers who have not agreed to discount their
charges; however, the total that you owe may be less when you receive Covered
Health Services from Shared Savings Program providers than from other
non-Network providers, because the Eligible Expenses may be a lesser amount.

Copayment

Copayment is the amount you pay each time you receive certain Covered Health
Services. For a complete definition of Copayment, see (Section 10: Glossary of
Defined Terms). Copayment amounts are listed on the following pages next to the
description for each Covered Health Service. Please note that when Copayments
are calculated as a percentage (rather than as a set dollar amount) the
percentage is based on Eligible Expenses.

 

 

 

3



--------------------------------------------------------------------------------

Eligible Expenses

Eligible Expenses for Covered Health Services, incurred while the Plan is in
effect, are determined by us or by our designee. In almost all cases our
designee is the Claims Administrator. For a complete definition of Eligible
Expenses that describes how payment is determined, see (Section 10: Glossary of
Defined Terms).

We have delegated to the Claims Administrator the discretion and authority to
determine on our behalf whether a treatment or supply is a Covered Health
Service and how the Eligible Expense will be determined and otherwise covered
under the Plan.

For Network Benefits, you are not responsible for any difference between the
Eligible Expenses and the amount the provider bills. For Non-Network Benefits,
you are responsible for paying, directly to the non-Network provider, any
difference between the amount the provider bills you and the amount we will pay
for Eligible Expenses.

Special Note Regarding Medicare

If you are enrolled for Medicare on a primary basis (Medicare pays before we pay
Benefits under the Plan), the notification requirements described in this SPD do
not apply to you. Since Medicare is the primary payer, we will pay as secondary
payer as described in (Section 7: Coordination of Benefits). You are not
required to notify the Claims Administrator before receiving Covered Health
Services.

 

 

 

4



--------------------------------------------------------------------------------

Payment Information

 

Payment Term    Description    Amounts Annual Deductible    The amount you pay
for Covered Health Services before you are eligible to receive Benefits.   

Network

No Annual Deductible.

         

Non-Network

No Annual Deductible.

 

Out-of-

Pocket Maximum

   The maximum you pay, out of your pocket, in a calendar year for Copayments.
  

Network

No Out-of-Pocket Maximum.

         

Non-Network

No Out-of-Pocket Maximum.

 

Maximum Plan Benefit    The maximum amount we will pay for excess Benefits
during the entire period of time you are enrolled under the Plan.   

Combined Network and Non-Network

Tier 1 - $25,000 per family per calendar year.

Tier 2 - $10,000 per family per calendar year.

 

Combined Network and Non-Network

$2,000,000 per Covered Person.

 

 

 

5



--------------------------------------------------------------------------------

Benefit Information

 

Description of

Covered Health Service

  

Must

You

Notify the
Claims
Administrator?

  

Your Copayment
Amount

% Copayments are
based on a percent of
Eligible Expenses

   Does
Copayment
Help Meet
Out-of-Pocket
Maximum?    Do You Need
to Meet Annual
Deductible? 1. Acupuncture Services    Network          Acupuncture services for
pain therapy when performed by a provider in the provider’s office.    No    0%
   N/A    N/A     

Non-Network

No

  

0%

 

  

N/A

 

  

N/A

 

2. Ambulance Services - Emergency only    Network          Emergency ground or
air ambulance transportation by a licensed ambulance service to the nearest
Hospital where Emergency Health Services can be performed.    No   
0% per transport    N/A    N/A    Non-Network             No    0% per transport
   N/A    N/A

 

 

 

6



--------------------------------------------------------------------------------

Description of

Covered Health Service

  

Must

You

Notify the
Claims
Administrator?

  

Your Copayment
Amount

% Copayments are
based on a percent of
Eligible Expenses

   Does
Copayment
Help Meet
Out-of-Pocket
Maximum?    Do You Need
to Meet Annual
Deductible?

3. Dental Services - Accident only

Dental services when all of the following are true:

  

Network

No

   0%    N/A    N/A

•   Treatment is necessary because of accidental damage.

 

•   Dental services are received from a Doctor of Dental Surgery, “D.D.S.” or
Doctor of Medical Dentistry, “D.M.D.”.

 

The dental damage is severe enough that initial contact with a Physician or
dentist occurred within 72 hours of the accident.

 

Benefits are available only for treatment of a sound, natural tooth. The
Physician or dentist must certify that the injured tooth was:

  

Non-Network

No

   0%    N/A    N/A

•   A virgin or unrestored tooth, or

 

•   A tooth that has no decay, no filling on more than two surfaces, no gum
disease associated with bone loss, no root canal therapy, is not a dental
implant and functions normally in chewing and speech.

 

Dental services for final treatment to repair the damage must be both of the
following:

 

•   Started within three months of the accident.

 

•   Completed within 12 months of the accident.

 

Please note that dental damage that occurs as a result of normal activities of
daily living or extraordinary use of the teeth is not considered an “accident”.
Benefits are not available for repairs to teeth that are injured as a result of
such activities.

           

 

 

 

7



--------------------------------------------------------------------------------

Description of

Covered Health Service

  

Must

You

Notify the
Claims
Administrator?

  

Your Copayment
Amount

% Copayments are
based on a percent of
Eligible Expenses

   Does
Copayment
Help Meet
Out-of-Pocket
Maximum?    Do You Need
to Meet Annual
Deductible?

4. Durable Medical Equipment

Durable Medical Equipment that meets each of the following criteria:

  

Network

No

   0%    N/A    N/A

•   Ordered or provided by a Physician for outpatient use.

 

•   Used for medical purposes.

 

•   Not consumable or disposable.

 

•   Not of use to a person in the absence of a disease or disability.

 

Examples of Durable Medical Equipment include:

 

•   Equipment to assist mobility, such as a standard wheelchair.

 

•   A standard Hospital-type bed.

 

•   Oxygen and the rental of equipment to administer oxygen (including tubing,
connectors and masks).

 

•   Delivery pumps for tube feedings (including tubing and connectors).

 

•   Braces, including necessary adjustments to shoes to accommodate braces.
Braces that stabilize an Injured body part and braces to treat curvature of the
spine are considered Durable Medical Equipment and are a Covered Health Service.
Braces that straighten or change the shape of a body part are orthotic devices,
and are excluded from coverage.

 

 

 

  

Non-Network

No

  

 

0%

  

 

N/A

  

 

N/A

 

 

 

8



--------------------------------------------------------------------------------

Description of

Covered Health Service

  

Must

You

Notify the
Claims
Administrator?

  

Your Copayment
Amount

% Copayments are
based on a percent of
Eligible Expenses

   Does
Copayment
Help Meet
Out-of-Pocket
Maximum?    Do You Need
to Meet Annual
Deductible?

•   Mechanical equipment necessary for the treatment of chronic or acute
respiratory failure (except that air-conditioners, humidifiers, dehumidifiers,
air purifiers and filters, and personal comfort items are excluded from
coverage).

 

                   

5. Emergency Health Services

Services that are required to stabilize or initiate treatment in an Emergency.
Emergency Health Services must be received on an outpatient basis at a Hospital
or Alternate Facility.

  

Network

No

  

 

0%

  

 

N/A

  

 

N/A

You will find more information about Benefits for Emergency Health Services in
(Section 3: Description of Network and Non-Network Benefits).   

Non-Network

No

  

 

0%

  

 

N/A

  

 

N/A

 

 

 

9



--------------------------------------------------------------------------------

Description of

Covered Health Service

  

Must

You

Notify the
Claims
Administrator?

  

Your Copayment
Amount

% Copayments are
based on a percent of
Eligible Expenses

   Does
Copayment
Help Meet
Out-of-Pocket
Maximum?    Do You Need
to Meet Annual
Deductible? 6. Hearing Aids    Network         

The Plan pays Benefits for hearing aids required for the correction of a hearing
impairment (a reduction in the ability to perceive sound which may range from
slight to complete deafness). Hearing aids are electronic amplifying devices
designed to bring sound more effectively into the ear. A hearing aid consists of
a microphone, amplifier and receiver.

 

   No    0%    N/A    N/A

 

Benefits are available for a hearing aid that is purchased as a result of a
written recommendation by a Physician. Benefits are provided for the hearing aid
and for charges for associated fitting and testing.

 

Benefits do not include bone anchored hearing aids. Bone anchored hearing aids
are a Covered Health Service for which Benefits are available under the
applicable medical/surgical Covered Health Services categories in this section
only for Covered Persons who have either of the following:

 

•   craniofacial anomalies whose abnormal or absent ear canals preclude the use
of a wearable hearing aid; or

 

•   hearing loss of sufficient severity that it would not be adequately remedied
by a wearable hearing aid.

              

Non-Network

No

  

 

0%

  

 

N/A

  

 

N/A

 

 

 

10



--------------------------------------------------------------------------------

Description of

Covered Health Service

  

Must

You

Notify the
Claims
Administrator?

  

Your Copayment
Amount

% Copayments are
based on a percent of
Eligible Expenses

   Does
Copayment
Help Meet
Out-of-Pocket
Maximum?    Do You Need
to Meet Annual
Deductible? 7. Home Health Care    Network         

Services received from a Home Health Agency that are both of the following:

 

•   Ordered by a Physician.

 

•   Provided by or supervised by a registered nurse in your home.

 

   No    0%    N/A    N/A

Benefits for Home Health Agency services include private duty nursing.

 

Skilled care is skilled nursing, skilled teaching, and skilled rehabilitation
services when all of the following are true:

 

•   It must be delivered or supervised by licensed technical or professional
medical personnel in order to obtain the specified medical outcome, and provide
for the safety of the patient.

 

•   It is ordered by a Physician.

 

•   It requires clinical training in order to be delivered safely and
effectively.

  

Non-Network

No

  

 

0%

  

 

N/A

  

 

N/A

 

 

 

11



--------------------------------------------------------------------------------

Description of

Covered Health Service

  

Must

You

Notify the
Claims
Administrator?

  

Your Copayment
Amount

% Copayments are
based on a percent of
Eligible Expenses

   Does
Copayment
Help Meet Out-
of-Pocket
Maximum?    Do You Need
to Meet Annual
Deductible? 8. Hospice Care    Network          Hospice care that is recommended
by a Physician. Hospice care is an integrated program that provides comfort and
support services for the terminally ill. Hospice care includes physical,
psychological, social and spiritual care for the terminally ill person, and
short-term grief counseling for immediate family members. Benefits are available
when hospice care is received from a licensed hospice agency.    No    0%    N/A
   N/A    Non-Network               No    0%    N/A    N/A 9. Hospital -
Inpatient Stay    Network         

Inpatient Stay in a Hospital. Benefits are available for:

 

•   Services and supplies received during the Inpatient Stay.

 

•   Room and board.

 

Benefits for Physician services are described under Professional Fees for
Surgical and Medical Services.

   No    0%    N/A    N/A    Non-Network             No    0%    N/A    N/A

 

 

 

12



--------------------------------------------------------------------------------

Description of

Covered Health Service

  

Must

You

Notify the
Claims
Administrator?

  

Your Copayment
Amount

% Copayments are
based on a percent of
Eligible Expenses

   Does
Copayment
Help Meet
Out-of-Pocket
Maximum?    Do You Need
to Meet Annual
Deductible? 10. Infertility Services    Network          Services for the
treatment of infertility when provided by or under the direction of a Physician.
   No    0%    N/A    N/A    Non-Network               No    0%    N/A    N/A
11. Injections received in a Physician’s Office    Network          Benefits are
available for injections received in a Physician’s office when no other health
service is received, for example allergy immunotherapy.    No    0% per
injection    N/A    N/A    Non-Network             No    0% per injection    N/A
   N/A

 

 

 

13



--------------------------------------------------------------------------------

Description of

Covered Health Service

  

Must

You

Notify the
Claims
Administrator?

  

Your Copayment
Amount

% Copayments are
based on a percent of
Eligible Expenses

   Does
Copayment
Help Meet
Out-of-Pocket
Maximum?    Do You Need
to Meet Annual
Deductible? 12. Maternity Services    Network   

Benefits for Pregnancy will be paid at the same level as Benefits for any other
condition, Sickness or Injury. This includes all maternity-related medical
services for prenatal care, postnatal care, delivery, and any related
complications.

 

There are special prenatal programs to help during Pregnancy. They are
completely voluntary and there is no extra cost for participating in the
programs. To sign up, you should notify the Claims Administrator during the
first trimester, but no later than one month prior to the anticipated
childbirth.

   No    Same as Physician’s Office Services, Professional Fees,
Hospital-Inpatient Stay, Outpatient Diagnostic and Therapeutic Services.

We will pay Benefits for an Inpatient Stay of at least:

 

•   48 hours for the mother and newborn child following a normal vaginal
delivery.

 

•   96 hours for the mother and newborn child following a cesarean section
delivery.

 

If the mother agrees, the attending provider may discharge the mother and/or the
newborn child earlier than these minimum time frames.

         Non-Network             No    Same as Physician’s Office Services,
Professional Fees, Hospital-Inpatient Stay, Outpatient Diagnostic and
Therapeutic Services.

 

 

 

14



--------------------------------------------------------------------------------

Description of

Covered Health Service

  

Must

You

Notify the
Claims
Administrator?

  

Your Copayment
Amount

% Copayments are
based on a percent of
Eligible Expenses

   Does
Copayment
Help Meet
Out-of-Pocket
Maximum?    Do You Need
to Meet Annual
Deductible? 13. Mental Health Services    Network         

Mental Health Services include those received on an inpatient or Intermediate
Care basis in a Hospital or Alternate Facility, and those received on an
outpatient basis in a provider’s office or at an Alternate Facility.

 

Benefits for Mental Health Services include:

   No    0%    N/A    N/A

¡   mental health evaluations and assessment;

           

¡   diagnosis;

           

¡   treatment planning;

           

¡   referral services;

           

¡   medication management;

           

¡   inpatient services;

           

¡   partial hospitalization/day treatment;

           

¡   intensive outpatient treatment;

           

¡   services at a Residential Treatment Facility;

           

¡   individual, family and group therapeutic services; and

           

¡   crisis intervention.

           

The Mental Health/Substance Use Disorder Designee, who will authorize the
services, will determine the appropriate setting for the treatment. If an
Inpatient Stay is required, it is covered on a Semi-private Room basis.

 

Referrals to a Mental Health provider are at the sole discretion of the Mental
Health/Substance Use Disorder Designee, who is responsible for coordinating all
of your care. Mental Health Services must be authorized and overseen by the
Mental Health/Substance Use Disorder Designee. Contact the Mental
Health/Substance Use Disorder Designee regarding Benefits for Mental Health
Services.

               Non-Network             No    0%    N/A    N/A

 

 

 

15



--------------------------------------------------------------------------------

Description of

Covered Health Service

  

Must

You

Notify the
Claims
Administrator?

  

Your Copayment
Amount

% Copayments are
based on a percent of
Eligible Expenses

   Does
Copayment
Help Meet
Out-of-Pocket
Maximum?    Do You Need
to Meet Annual
Deductible? 14. Neurobiological Disorders - Mental Health Services for   
Network          Autism Spectrum Disorders    No    0%    N/A    N/A The Plan
pays Benefits for psychiatric services for Autism Spectrum Disorders that are
both of the following:            

¡   Provided by or under the direction of an experienced psychiatrist and/or an
experienced licensed psychiatric provider; and

           

¡   Focused on treating maladaptive/stereotypic behaviors that are posing danger
to self, others and property and impairment in daily functioning.

            These Benefits describe only the psychiatric component of treatment
for Autism Spectrum Disorders. Medical treatment of Autism Spectrum Disorders is
a Covered Health Service for which Benefits are available under the applicable
medical Covered Health Services categories as described in this section.      
     

 

 

 

16



--------------------------------------------------------------------------------

Description of

Covered Health Service

  

Must

You

Notify the
Claims
Administrator?

  

Your Copayment
Amount

% Copayments are
based on a percent of
Eligible Expenses

   Does
Copayment
Help Meet
Out-of-Pocket
Maximum?    Do You Need
to Meet Annual
Deductible? Benefits include:            

¡   diagnostic evaluations and assessment;

           

¡   treatment planning;

           

¡   referral services;

           

¡   medical management;

           

¡   inpatient/24-hour supervisory care;

           

¡   Partial Hospitalization/Day Treatment;

           

¡   Intensive Outpatient Treatment;

           

¡   services at a Residential Treatment Facility;

           

¡   individual, family, therapeutic group and provider-based case management
services;

           

¡   psychotherapy, consultation and training session for parents and
paraprofessional and resource support to family;

           

¡   crisis intervention; and

           

¡   transitional care.

            Autism Spectrum Disorder services must be authorized and   
Non-Network          overseen by the Mental Health/Substance Use Disorder
Designee. Contact the Mental Health/Substance Use Disorder Designee regarding
Benefits for Neurobiological Disorders - Mental Health Services for Autism
Spectrum Disorders.    No    0%    N/A    N/A

 

 

 

17



--------------------------------------------------------------------------------

Description of

Covered Health Service

  

Must

You

Notify the
Claims
Administrator?

  

Your Copayment
Amount

% Copayments are
based on a percent of
Eligible Expenses

   Does
Copayment
Help Meet
Out-of-Pocket
Maximum?    Do You Need
to Meet Annual
Deductible? 15. Nutritional Counseling    Network          Covered Health
Services provided by a registered dietician in an individual session for Covered
Persons with medical conditions that require a special diet. Examples of such
medical conditions include, but are not limited to:    No    0%    N/A    N/A

•   Diabetes mellitus.

   Non-Network         

 

•   Coronary artery disease.

 

•   Congestive heart failure.

 

•   Severe obstructive airway disease.

 

•   Gout.

 

•   Renal failure.

 

•   Phenylketonuria.

 

•   Hyperlipidemias.

   No    0%    N/A    N/A 16. Ostomy Supplies    Network         

Benefits for ostomy supplies including the following:

 

•   Pouches, face plates and belts.

 

•   Irrigation sleeves, bags and catheters.

 

•   Skin barriers.

   No    0%    N/A    N/A    Non-Network             No    0%    N/A    N/A

 

 

 

18



--------------------------------------------------------------------------------

Description of

Covered Health Service

  

Must

You

Notify the
Claims
Administrator?

  

Your Copayment
Amount

% Copayments are
based on a percent
of Eligible
Expenses

   Does
Copayment
Help Meet
Out-of-Pocket
Maximum?    Do You Need
to Meet Annual
Deductible? 17. Outpatient Surgery, Diagnostic and Therapeutic Services         
   Outpatient Surgery    Network          Covered Health Services received on an
outpatient basis at a Hospital or Alternate Facility including:    No    0%   
N/A    N/A

•   Benefits under this section include only the facility charge and the charge
for required Hospital-based professional services, supplies and equipment.
Benefits for the surgeon fees related to outpatient surgery are described under
Professional Fees for Surgical and Medical Services.

               Non-Network          When these services are performed in a
Physician’s office, Benefits are described under Physician’s Office Services
below.    No    0%    N/A    N/A Outpatient Diagnostic Services    Network      
  

Covered Health Services received on an outpatient basis at a Hospital or
Alternate Facility including:

 

•   Lab and radiology/X-ray.

 

•   Mammography testing.

   No   

For lab and radiology/
X-ray:

0%

  

    
    
    
N/A

 

 

  

    
    
    
N/A

 

Benefits under this section include the facility charge, the charge for required
services, supplies and equipment, and all related professional fees.    No   
For mammography testing:            

0%

   N/A    N/A

 

 

 

19



--------------------------------------------------------------------------------

Description of

Covered Health Service

  

Must

You

Notify the
Claims
Administrator?

  

Your Copayment
Amount

% Copayments are
based on a percent of
Eligible Expenses

   Does
Copayment
Help Meet
Out-of-Pocket
Maximum?    Do You Need
to Meet Annual
Deductible? When these services are performed in a Physician’s office, Benefits
   Non-Network         

are described under Physician’s Office Services below.

   No    0%    N/A    N/A Outpatient Diagnostic/Therapeutic Services -   
Network         

CT Scans, Pet Scans, MRI and Nuclear Medicine

 

Covered Health Services for CT scans, PET scans, MRI, and nuclear medicine
received on an outpatient basis at a Hospital or Alternate Facility.

   No    0%    N/A    N/A Benefits under this section include the facility
charge, the charge for    Non-Network          required services, supplies and
equipment, and all related professional fees.    No    0%    N/A    N/A
Outpatient Therapeutic Treatments    Network         

 

Covered Health Services for therapeutic treatments received on an outpatient
basis at a Hospital or Alternate Facility, including dialysis, intravenous
chemotherapy or other intravenous infusion therapy, and other treatments not
listed above.

   No    0%    N/A    N/A Benefits under this section include the facility
charge, the charge for required services, supplies and equipment, and all
related professional fees. When these services are performed in a Physician’s
office, Benefits are described under Physician’s Office Services below.   
Non-Network
No        
0%        
N/A        
N/A

 

 

 

20



--------------------------------------------------------------------------------

Description of

Covered Health Service

  

Must

You

Notify the
Claims
Administrator?

  

Your Copayment
Amount

% Copayments are
based on a percent of
Eligible Expenses

   Does
Copayment
Help Meet
Out-of-Pocket
Maximum?    Do You Need
to Meet Annual
Deductible?

18. Physician’s Office Services

   Network          Covered Health Services for preventive medical care.    No
   0%    N/A    N/A

Preventive medical care includes:

 

•   Voluntary family planning.

 

•   Well-baby and well-child care.

 

•   Routine physical examinations.

 

•   Hearing screenings.

 

•   Immunizations.

               Non-Network             No    0%    N/A    N/A Covered Health
Services for the diagnosis and treatment of a    Network          Sickness or
Injury received in a Physician’s office.    No    0%    N/A    N/A   
Non-Network             No    0%    N/A    N/A

 

 

21



--------------------------------------------------------------------------------

Description of

Covered Health Service

  

Must

You

Notify the
Claims
Administrator?

  

Your Copayment
Amount

% Copayments are
based on a percent of
Eligible Expenses

  Does
Copayment
Help Meet
Out-of-Pocket
Maximum?    Do You Need
to Meet Annual
Deductible? 19. Professional Fees for Surgical and Medical Services    Network
        Professional fees for surgical procedures and other medical care
received in a Hospital, Skilled Nursing Facility, Inpatient Rehabilitation
Facility or Alternate Facility, or for Physician house calls.    No    0%   N/A
   N/A When these services are performed in a Physician’s office, Benefits are
described under Physician’s Office Services above.    Non-Network


No

       
0%       
N/A        
N/A

20. Prosthetic Devices

   Network        

External prosthetic devices that replace a limb or an external body part,
limited to:

 

•   Artificial arms, legs, feet and hands.

 

•   Artificial eyes, ears and noses.

 

•   Breast prosthesis as required by the Women’s Health and Cancer Rights Act of
1998. Benefits include mastectomy bras and lymphedema stockings for the arm.

   No    0%   N/A    N/A

Benefits are also provided for wigs.

           The prosthetic device must be ordered or provided by, or under the
direction of a Physician. Except for items required by the Women’s Health and
Cancer Rights Act of 1998.    Non-Network


No

       
0%       
N/A        
N/A

 

 

 

22



--------------------------------------------------------------------------------

Description of

Covered Health Service

  

Must

You

Notify the
Claims
Administrator?

  

Your Copayment
Amount

% Copayments are
based on a percent of
Eligible Expenses

  Does
Copayment
Help Meet
Out-of-Pocket
Maximum?    Do You Need
to Meet Annual
Deductible? 21. Reconstructive Procedures    Network         Please note that
Benefits for reconstructive procedures include breast reconstruction following a
mastectomy, and reconstruction of the non-affected breast to achieve symmetry.
Other services required by the Women’s Health and Cancer Rights Act of 1998,
including breast prostheses and treatment of complications, are provided in the
same manner and at the same level as those for any other Covered Health Service.
   No    Same as Physician’s Office Services, Professional Fees,
Hospital-Inpatient Stay, Outpatient Diagnostic and
Therapeutic Services, and Prosthetic Devices.    Non-Network              No   
Same as Physician’s Office Services, Professional Fees, Hospital-Inpatient Stay,
Outpatient Diagnostic and Therapeutic Services, and Prosthetic Devices. 22.
Rehabilitation Services - Outpatient Therapy    Network        

Short-term outpatient rehabilitation services for:

 

•   Physical therapy.

 

•   Occupational therapy.

 

•   Speech therapy.

 

•   Pulmonary rehabilitation and Cardiac rehabilitation therapy.

   No    0%   N/A    N/A Rehabilitation services must be performed by a licensed
therapy provider, under the direction of a Physician.    Non-Network


No

       
0%       
N/A        
N/A

 

 

 

23



--------------------------------------------------------------------------------

Description of

Covered Health Service

  

Must

You

Notify the
Claims
Administrator?

  

Your Copayment
Amount

% Copayments are
based on a percent of
Eligible Expenses

  Does
Copayment
Help Meet
Out-of-Pocket
Maximum?    Do You Need
to Meet Annual
Deductible? 23. Skilled Nursing Facility/Inpatient Rehabilitation Facility
Services    Network         Services for an Inpatient Stay in a Skilled Nursing
Facility or Inpatient Rehabilitation Facility.    No    0%   N/A    N/A   
Non-Network              No    0%   N/A    N/A 24. Spinal Treatment    Network
        Benefits for Spinal Treatment when provided by a Spinal Treatment
provider.    No    0%   N/A    N/A    Non-Network            No    0%   N/A   
N/A

 

 

 

24



--------------------------------------------------------------------------------

Description of

Covered Health Service

  

Must

You

Notify the
Claims
Administrator?

  

Your Copayment
Amount

% Copayments are
based on a percent of
Eligible Expenses

  Does
Copayment
Help Meet Out-
of-Pocket
Maximum?    Do You Need
to Meet Annual
Deductible? 25. Substance Use Disorder Services    Network        

Substance Use Disorder Services include those received on an inpatient or
Intermediate Care basis in a Hospital or an Alternate Facility and those
received on an outpatient basis in a provider’s office or at an Alternate
Facility.

 

Benefits for Substance Use Disorder Services include:

   No    0%   N/A    N/A

¡   Substance Use Disorder or chemical dependency evaluations and assessment;

          

¡   diagnosis;

          

¡   treatment planning;

          

¡   detoxification (sub-acute/non-medical);

          

¡   inpatient services;

          

¡   Partial Hospitalization/Day Treatment;

          

¡   Intensive Outpatient Treatment;

          

¡   services at a Residential Treatment Facility;

          

¡   referral services;

          

¡   medication management;

          

¡   individual, family and group therapeutic services; and

          

¡   crisis intervention.

          

 

 

 

25



--------------------------------------------------------------------------------

Description of

Covered Health Service

  

Must

You

Notify the
Claims
Administrator?

  

Your Copayment
Amount

% Copayments are
based on a percent of
Eligible Expenses

  Does
Copayment
Help Meet Out-
of-Pocket
Maximum?    Do You Need
to Meet Annual
Deductible?

The Mental Health/Substance Use Disorder Designee, who will authorize the
services, will determine the appropriate setting for the treatment. If an
Inpatient Stay is required, it is covered on a Semi-private Room basis.

 

Referrals to a Substance Use Disorder provider are at the sole discretion of the
Mental Health/Substance Use Disorder Designee, who is responsible for
coordinating all of your care. Substance Use Disorder Services must be
authorized and overseen by the Mental Health/Substance Use Disorder Designee.
Contact the Mental Health/Substance Use Disorder Designee regarding Benefits for
Substance Use Disorder Services.

   Non-Network


No

       
0%       
N/A        
N/A 26. Temporomandibular Joint Dysfunction (TMJ)    Network         Covered
Health Services for diagnostic and surgical treatment of conditions affecting
the temporomandibular joint when provided by or under the direction of a
Physician.    No    Same as Physician’s Office Services, Professional Fees,
Hospital-Inpatient Stay, and Outpatient Diagnostic
and Therapeutic Services.    Non-Network            No   
Same as Physician’s Office Services, Professional Fees,
Hospital-Inpatient Stay, and Outpatient Diagnostic
and Therapeutic Services.

 

 

 

26



--------------------------------------------------------------------------------

Description of

Covered Health Service

  

Must

You

Notify the
Claims
Administrator?

  

Your Copayment
Amount

% Copayments are
based on a percent of
Eligible Expenses

  Does
Copayment
Help Meet Out-
of-Pocket
Maximum?    Do You Need
to Meet Annual
Deductible? 27. Transplantation Services    Network        

Covered Health Services for the following organ and tissue transplants when
ordered by a Physician. The services described under Transportation and Lodging
below are Covered Health Services in connection with a transplant received.

 

   No    0%   N/A    N/A

•   Bone marrow transplants (either from you or from a compatible donor) and
peripheral stem cell transplants, with or without high dose chemotherapy. Not
all bone marrow transplants meet the definition of a Covered Health Service. The
search for bone marrow/stem cell from a donor who is not biologically related to
the patient is a Covered Health Service only for a transplant received at a
Designated Facility.

 

•   Heart transplants.

 

•   Heart/lung transplants.

 

•   Lung transplants.

 

•   Kidney transplants.

 

•   Kidney/pancreas transplants.

 

•   Liver transplants.

 

•   Liver/small bowel transplants.

 

•   Pancreas transplants.

 

•   Small bowel transplants.

 

Network Benefits are also available for cornea transplants that are provided by
a Network Physician at a Network Hospital. We do not require that cornea
transplants be performed at a Designated Facility in order for you to receive
Network Benefits. For cornea transplants, Benefits will be paid at the same
level as Professional Fees for Surgical and Medical Services, Outpatient
Surgery, Diagnostic and Therapeutic Services, and Hospital - Inpatient Stay
rather than as described in this section “Transplantation Services”.

 

   Non-Network


No

  


0%

 


N/A

  

 

    
N/A

 

Transportation and Lodging

The Claims Administrator will assist the patient and family with travel and
lodging arrangements. Expenses for travel and lodging are available under this
Plan.

          

 

 

 

27



--------------------------------------------------------------------------------

Description of

Covered Health Service

  

Must

You

Notify the
Claims
Administrator?

  

Your Copayment
Amount

% Copayments are
based on a percent of
Eligible Expenses

  Does
Copayment
Help Meet Out-
of-Pocket
Maximum?    Do You Need
to Meet Annual
Deductible? 28. Urgent Care Center Services    Network         Covered Health
Services received at an Urgent Care Center. When services to treat urgent health
care needs are provided in a Physician’s office, Benefits are available as
described under Physician’s Office Services earlier in this section.    No    0%
  N/A    N/A    Non-Network            No    0%   N/A    N/A

 

 

 

28



--------------------------------------------------------------------------------

Description of

Covered Health Service

  

Must

You

Notify the Claims
Administrator?

  

Your Copayment
Amount

% Copayments are
based on a percent of
Eligible Expenses

  Does Copayment
Help Meet Out-
of-Pocket
Maximum?    Do You Need
to Meet Annual
Deductible? 29. Cancer Resource Services    Network         We will arrange for
access to certain of our Network providers that participate in the Cancer
Resource Services program for the provision of oncology services. We may refer
you to Cancer Resource Services, or you may self refer to Cancer Resource
Services by calling 866-936-6002. In order to receive the highest level of
Benefits, you must contact Cancer Resource Services prior to obtaining Covered
Health Services. The oncology services include Covered Health Services and
supplies rendered for the treatment of a condition that has a primary or
suspected diagnosis relating to cancer.    Cancer
Resource
Services must
be called.    0%   N/A    N/A In order to receive Benefits under this program,
Cancer Resource Services must provide the proper notification to the Network
provider performing the services. This is true even if you self refer to a
Network provider participating in the program.    Non-Network


Non-Network
Benefits are not
available.

       
Non-Network
Benefits are not
available.       
Non-Network
Benefits are not
available.        
Non-Network
Benefits are not
available. When these services are not performed in a Cancer Resource Services
facility, Benefits will be paid the same as Benefits for Hospital-Inpatient
Stay, Outpatient Surgery, Diagnostic and Therapeutic Services, Physician’s
Office Services, and Professional Fees for Surgical and Medical Services stated
in this (Section 1: What’s Covered—Benefits).           

 

 

 

29



--------------------------------------------------------------------------------

Description of

Covered Health Service

  

Must

You

Notify the
Claims
Administrator?

  

Your Copayment
Amount

% Copayments are
based on a percent of
Eligible Expenses

  Does
Copayment
Help Meet Out-
of-Pocket
Maximum?    Do You Need
to Meet Annual
Deductible? 30. Nutrition    Network         Coverage for Enteral Feeding only
when deemed medically necessary as prescribed by the attending physician.    No
   0%   N/A    N/A    Non-Network


Not covered

       
Not covered       
Not covered        
Not covered

 

 

 

30



--------------------------------------------------------------------------------

 

Section 2: What’s Not Covered—Exclusions

 

This section includes information about:

 

•   How headings are used in this section.

 

•   Medical services that are not covered. We call these Exclusions. It’s
important for you to know what services and supplies are not covered under the
Plan.

 

How We Use Headings in this Section

To help you find specific exclusions more easily, we use headings. The headings
group services, treatments, items, or supplies that fall into a similar
category. Actual exclusions appear underneath headings. A heading does not
create, define, modify, limit or expand an exclusion. All exclusions in this
section apply to you.

We Do not Pay Benefits for Exclusions

We will not pay Benefits for any of the services, treatments, items or supplies
described in this section, even if either of the following are true:

 

  •  

It is recommended or prescribed by a Physician.

The services, treatments, items or supplies listed in this section are not
Covered Health Services, except as may be specifically provided for in (Section
1: What’s Covered—Benefits) or through a Rider to the SPD.

A. Comfort or Convenience

1. Television.

2. Telephone.

3. Beauty/Barber service.

4. Guest service.

5. Supplies, equipment and similar incidental services and supplies for personal
comfort. Examples include:

 

  —  

Air conditioners.

 

  —  

Air purifiers and filters.

 

  —  

Batteries and battery chargers.

 

  —  

Dehumidifiers.

 

  —  

Humidifiers.

 

6. Devices and computers to assist in communication and speech.

B. Drugs (covered through Pharmacy Benefit Provider)

C. Mental Health/Substance Use Disorder

1. Services performed in connection with conditions not classified in the
current edition of the Diagnostic and Statistical Manual of the American
Psychiatric Association.

 

 

 

31



--------------------------------------------------------------------------------

D. Physical Appearance

1. Physical conditioning programs such as athletic training, body-building,
exercise, fitness, flexibility, and diversion or general motivation.

E. Providers

1. Services provided at a free-standing or Hospital-based diagnostic facility
without an order written by a Physician or other provider. Services that are
self-directed to a free-standing or Hospital-based diagnostic facility. Services
ordered by a Physician or other provider who is an employee or representative of
a free-standing or Hospital-based diagnostic facility, when that Physician or
other provider:

 

  —  

Has not been actively involved in your medical care prior to ordering the
service, or

 

  —  

Is not actively involved in your medical care after the service is received.

 

  —  

This exclusion does not apply to mammography testing.

F. Services Provided under Another Plan

1. Health services for which other coverage is required by federal, state or
local law to be purchased or provided through other arrangements. This includes,
but is not limited to, coverage required by workers’ compensation, no-fault auto
insurance, or similar legislation.

If coverage under workers’ compensation or similar legislation is optional for
you because you could elect it, or could have it elected for you, Benefits will
not be paid for any Injury, Sickness or Mental Illness that would have been
covered under workers’ compensation or similar legislation had that coverage
been elected.

 

2. Health services for treatment of military service-related disabilities, when
you are legally entitled to other coverage and facilities are reasonably
available to you.

 

3. Health services while on active military duty.

G. All Other Exclusions

1. Health services and supplies that do not meet the definition of a Covered
Health Service—see the definition in (Section 10: Glossary of Defined Terms).

 

2. Physical, psychiatric or psychological exams, testing, vaccinations,
immunizations or treatments that are otherwise covered under the Plan when:

 

  —  

Required solely for purposes of career, education, sports or camp, travel,
employment, insurance, marriage or adoption.

 

  —  

Related to judicial or administrative proceedings or orders.

 

  —  

Conducted for purposes of medical research.

 

  —  

Required to obtain or maintain a license of any type.

 

3. Health services received as a result of war or any act of war, whether
declared or undeclared or caused during service in the armed forces of any
country.

 

4. Health services received after the date your coverage under the Plan ends,
including health services for medical conditions arising before the date your
coverage under the Plan ends.

 

5. Health services for which you have no legal responsibility to pay, or for
which a charge would not ordinarily be made in the absence of coverage under the
Plan.

 

6. Any charges for missed appointments, room or facility reservations,
completion of claim forms or record processing.

 

7. Any charge for services, supplies or equipment advertised by the provider as
free.

 

8. Any charges prohibited by federal anti-kickback or self-referral statutes.

 

9. Any charges incurred for Dental services including the removal of wisdom
teeth, except for services described in (Section 1: What’s Covered—Benefits)
under Dental Services-Accidental Only.

 

10. Any charges incurred for Eye care services including routine eye
examinations.

 

 

 

32



--------------------------------------------------------------------------------

 

Section 3: Description of Network and Non-Network Benefits

 

This section includes information about:

 

•   Network Benefits.

 

•   Non-Network Benefits.

 

•   Your responsibility for notification.

 

•   Emergency Health Services.

 

Network Benefits

Network Benefits are generally paid at a higher level than Non-Network Benefits.
Network Benefits are payable for Covered Health Services that are:

 

  •  

Provided by a Network Physician or other Network provider.

 

  •  

Emergency Health Services.

 

  •  

Covered Health Services that are described as Network Benefits in (Section 1:
What’s Covered—Benefits).

Comparison of Network and Non-Network Benefits

     Network   Non-Network Benefits   A higher level of Benefits means less cost
to you. See (Section 1: What’s Covered—Benefits).   A lower level of Benefits
means more cost to you. See (Section 1: What’s Covered—Benefits). Who Should
Notify the
Claims
Administrator
for Care
Coordination   You should notify the Claims Administrator for certain Covered
Health Services. Failure to notify results in reduced Benefits or no Benefits.
See (Section 1: What’s Covered—Benefits), under the Must You Notify the Claims
Administrator? column.   You must notify the Claims Administrator for certain
Covered Health Services. Failure to notify results in reduced Benefits or no
Benefits. See (Section 1: What’s Covered—Benefits), under the Must You Notify
the Claims Administrator? column. Who Should
File Claims   Not required. We pay Network providers directly.   You must file
claims. See (Section 5: How to File a Claim). Outpatient
Emergency
Health Services   Emergency Health Services are always paid as a Network Benefit
(paid the same whether you are in or out of the Network). That means that if you
seek Emergency care at a non-Network facility, you are not required to pay any
difference between Eligible Expenses and the amount the provider bills.

 

 

 

33



--------------------------------------------------------------------------------

Provider Network

The Claims Administrator arranges for health care providers to participate in a
Network. Network providers are independent practitioners. They are not our
employees or employees of the Claims Administrator. It is your responsibility to
select your provider.

The credentialing process confirms public information about the providers’
licenses and other credentials, but does not assure the quality of the services
provided.

You will be given a directory of Network providers. However, before obtaining
services you should always verify the Network status of a provider. A provider’s
status may change. You can verify the provider’s status by calling the Claims
Administrator.

It is possible that you might not be able to obtain services from a particular
Network provider. The network of providers is subject to change. Or you might
find that a particular Network provider may not be accepting new patients. If a
provider leaves the Network or is otherwise not available to you, you must
choose another Network provider to get Network Benefits.

Do not assume that a Network provider’s agreement includes all Covered Health
Services. Some Network providers contract to provide only certain Covered Health
Services, but not all Covered Health Services. Some Network providers choose to
be a Network provider for only some products. Refer to your provider directory
or contact the Claims Administrator for assistance.

Designated Facilities and Other Providers

If you have a medical condition that the Claims Administrator believes needs
special services, they may direct you to a Designated Facility or other provider
chosen by them. If you require certain complex Covered Health Services for which
expertise is limited, the Claims Administrator may direct you to a non-Network
facility or provider.

In both cases, Network Benefits will only be paid if your Covered Health
Services for that condition are provided by or arranged by the Designated
Facility or other provider chosen by the Claims Administrator.

You or your Network Physician must notify the Claims Administrator of special
service needs (including, but not limited to, transplants or cancer treatment)
that might warrant referral to a Designated Facility or non-Network Facility or
provider. If you do not notify the Claims Administrator in advance, and if you
receive services from a non-Network facility (regardless of whether it is a
Designated Facility) or other non-Network provider, Network Benefits will not be
paid. Non-Network Benefits may be available if the special needs services you
receive are Covered Health Services for which Benefits are provided under the
Plan.

Non-Network Benefits

Non-Network Benefits are generally paid at a lower level than Network Benefits.
Non-Network Benefits are payable for Covered Health Services that are provided
by non-Network Physicians or non-Network providers. Non-Network Benefits are
also payable for Covered Health Services that are provided at non-Network
facilities.

Depending on the geographic area and the service you receive, you may have
access to providers who have agreed to discount their charges for Covered Health
Services. If you receive Covered Health Services from these providers, and if
your Copayment is expressed as a percentage of Eligible Expenses for Non-Network
Benefits, that percentage will remain the same as it is when you receive Covered
Health Services from non-Network providers who have not agreed to discount their
charges; however, the total that you owe may be less when you receive Covered
Health Services from other non-Network providers, because the Eligible Expense
may be a lesser amount.

 

 

 

34



--------------------------------------------------------------------------------

Your Responsibility for Notification

You must notify the Claims Administrator before getting certain Covered Health
Services from either Network or non-Network providers. The details are shown in
the Must You Notify the Claims Administrator? column in (Section 1: What’s
Covered—Benefits). If you fail to notify the Claims Administrator, Benefits are
reduced or denied.

Prior notification does not mean Benefits are payable in all cases. Coverage
depends on the Covered Health Services that are actually given, your eligibility
status, and any benefit limitations.

Care CoordinationSM

When you notify the Claims Administrator as described above, they will work with
you to implement the Care CoordinationSM process and to provide you with
information about additional services that are available to you, such as disease
management programs, health education, pre-admission counseling and patient
advocacy.

Emergency Health Services

We provide Benefits for Emergency Health Services when required for
stabilization and initiation of treatment as provided by or under the direction
of a Physician.

Network Benefits are paid for Emergency Health Services, even if the services
are provided by a non-Network provider.

If you are confined in a non-Network Hospital after you receive Emergency Health
Services, the Claims Administrator must be notified within one business day or
on the same day of admission if reasonably possible. The Claims Administrator
may elect to transfer you to a Network Hospital as soon as it is medically
appropriate to do so. If you choose to stay in the non-Network Hospital after
the date the Claims Administrator decides a transfer is medically appropriate,
Non-Network Benefits may be available if the continued stay is determined to be
a Covered Health Service.

Special Mental Health Programs and Services

Special programs and services that are contracted under the Mental
Health/Substance Use Disorder Designee may become available to you as part of
your Mental Health Services benefit. The Mental Health Services Benefits and
financial requirements assigned to these programs or services are based on the
designation of the program or service to inpatient, Partial Hospitalization/Day
Treatment, Intensive Outpatient Treatment, outpatient or a Transitional Care
category of benefit use. Special programs or services provide access to services
that are beneficial for the treatment of your Mental Illness which may not
otherwise be covered under this Plan. You must be referred to such programs
through the Mental Health/Substance Use Disorder Designee, who is responsible
for coordinating your care or through other pathways as described in the program
introductions. Any decision to participate in such program or service is at the
discretion of the Covered Person and is not mandatory.

 

 

 

35



--------------------------------------------------------------------------------

 

Section 4: When Coverage Begins

 

This section includes information about:

 

•   How to enroll.

 

•   If you are hospitalized when this coverage begins.

 

•   Who is eligible for coverage.

 

•   When to enroll.

 

•   When coverage begins.

 

How to Enroll

To enroll, the Eligible Person must complete an enrollment form. The Plan
Administrator or its designee will give the necessary forms to you, along with
instructions about submitting your enrollment form and any required contribution
for coverage. We will not provide Benefits for health services that you receive
before your effective date of coverage.

If You Are Hospitalized When Your Coverage Begins

If you are an inpatient in a Hospital, Skilled Nursing Facility or Inpatient
Rehabilitation Facility on the day your coverage begins, we will pay Benefits
for Covered Health Services related to that Inpatient Stay as long as you
receive Covered Health Services in accordance with the terms of the Plan.

You should notify the Claims Administrator within 48 hours of the day your
coverage begins, or as soon as is reasonably possible. Network Benefits are
available only if you receive Covered Health Services from Network Providers.

If You Are Eligible for Medicare

Your Benefits under the Plan may be reduced if you are eligible for Medicare but
do not enroll in and maintain coverage under both Medicare Part A and Part B.

Your Benefits under the Plan may also be reduced if you are enrolled in a
Medicare Advantage (Medicare Part C) plan but fail to follow the rules of that
plan. Please see Medicare Eligibility in (Section 9: General Legal Provisions)
for more information about how Medicare may affect your Benefits.

 

 

 

36



--------------------------------------------------------------------------------

Who is Eligible for Coverage

 

Who   Description   Who Determines Eligibility Eligible
Person  

Eligible Person usually refers to a person classified by the Plan Administrator
as an Officer or equivalent (Tier 1), Vice President or equivalent (Tier 2), or
an Executive Plan participant retiring between the ages of 62 and 65, or the
legal spouse of an eligible retiree of the Plan Administrator, who meets the
eligibility rules. When an Eligible Person actually enrolls, we refer to that
person as a Participant. For a complete definition of Eligible Person and
Participant, see (Section 10: Glossary of Defined Terms).

 

If both spouses are Eligible Persons under the Plan, each may enroll as a
Participant or be covered as an Enrolled Dependent of the other, but not both.

 

Except as we have described in (Section 4: When Coverage Begins), Eligible
Persons may not enroll.

  We determine who is eligible to enroll under the Plan. Dependent  

Dependent generally refers to the Participant’s spouse “as defined in the
Defense of Marriage Act” and children. When a Dependent actually enrolls, we
refer to that person as an Enrolled Dependent. For a complete definition of
Dependent and Enrolled Dependent, see (Section 10: Glossary of Defined Terms).

 

Dependents of an Eligible Person may not enroll unless the Eligible Person is
also covered under the Plan.

 

If both parents of a Dependent child are enrolled as a Participant, only one
parent may enroll the child as a Dependent.

 

Except as we have described in (Section 4: When Coverage Begins), Dependents may
not enroll without our written permission.

  We determine who qualifies as a Dependent.

 

 

 

37



--------------------------------------------------------------------------------

When to Enroll and When Coverage Begins

 

When to Enroll   Who Can Enroll   Begin Date

Initial Enrollment
Period

The Initial Enrollment Period is the

first period of time when Eligible

Persons can enroll.

  Eligible Persons may enroll themselves and their Dependents.   Coverage begins
on the date identified by the Plan Administrator, if the Plan Administrator
receives the completed enrollment form and any required contribution for
coverage within 31 days of the date the Eligible Person becomes eligible to
enroll. Open Enrollment
Period   Eligible Persons may enroll themselves and their Dependents.   The Plan
Administrator determines the Open Enrollment Period. Coverage begins on the date
identified by the Plan Administrator if the Plan Administrator receives the
completed enrollment form and any required contribution within 31 days of the
date the Eligible Person becomes eligible to enroll. New Eligible Persons   New
Eligible Persons may enroll themselves and their Dependents.   Coverage begins
on the date of hire if the Plan Administrator receives the properly completed
enrollment form and any required contribution for coverage within 31 days of the
date the new Eligible Person becomes eligible to enroll and if the Participant
pays any required contribution to the Plan Administrator for Coverage.

 

 

 

38



--------------------------------------------------------------------------------

When to Enroll   Who Can Enroll   Begin Date Adding New
Dependents  

Participants may enroll Dependents who join their family because of any of the
following events:

 

•   Birth.

 

•   Legal adoption.

 

•   Placement for adoption.

 

•   Marriage.

 

•   Legal guardianship.

 

•   Court or administrative order.

 

•   Qualified Medical Child Support Order.

  Coverage begins on the date of the event if the Plan Administrator received
the completed enrollment form and any required contribution for coverage within
31 days of the event that makes the new Dependent eligible.

 

 

 

39



--------------------------------------------------------------------------------

When to Enroll   Who Can Enroll   Begin Date

Special Enrollment Period

An Eligible Person and/or Dependent may also be able to enroll during a special
enrollment period. A special enrollment period is not available to an Eligible
Person and his or her Dependents if coverage under the prior plan was terminated
for cause, or because premiums were not paid on a timely basis.

 

An Eligible Person and/or Dependent does not need to elect COBRA continuation
coverage to preserve special enrollment rights. Special enrollment is available
to an Eligible Person and/or Dependent even if COBRA is elected.

 

A special enrollment period applies to an Eligible Person and any Dependents
when one of the following events occurs:

 

•   Birth.

 

•   Legal adoption.

 

•   Placement for adoption.

 

•   Marriage.

 

A special enrollment period applies for an Eligible Person and/or Dependent who
did not enroll during the Initial Enrollment Period or Open Enrollment Period if
the following are true:

 

•   The Eligible Person and/or Dependent had existing health coverage under
another plan at the time they had an opportunity to enroll during the Initial
Enrollment Period or Open Enrollment Period; and

 

•   Coverage under the prior plan ended because of any of the following:

 

—   Loss of eligibility (including, without limitation, legal separation,
divorce or death).

 

—   The employer stopped paying the contributions. This is true even if the
Eligible Person and/or Dependent continues to receive coverage under the prior
plan and to pay the amounts previously paid by the employer.

 

—   In the case of COBRA continuation coverage, the coverage ended.

 

—   The Eligible Person and/or Dependent no longer lives or works in an HMO
service area if no other benefit option is available.

 

—   The Plan no longer offers benefits to a class of individuals that include
the Eligible Person and/or Dependent.

 

—   An Eligible Person and/or Dependent incurs a claim that would exceed a
lifetime limit on all benefits.

 

•   A special enrollment period applies if either of the following occur and you
notify the Plan Administrator within 60 days of the event:

 

—   Termination of your or your Dependent’s Medicaid or Children’s Health
Insurance Program (CHIP) coverage as a result of loss of eligibility.

 

—   You or your Dependent become eligible for a premium assistance subsidy under
Medicaid or CHIP.

 

Event Takes Place (for example, a birth or marriage). Coverage begins on the
date of the event if the Plan Administrator receives the completed enrollment
form and any required contribution within 31 days of the event.

 

Missed Initial Enrollment Period or Open Enrollment Period. Unless otherwise
noted under the “Who Can Enroll” column, coverage begins on the day immediately
following the day coverage under the prior plan ends if the Plan Administrator
receives the completed enrollment form and any required contribution within 31
days of the date coverage under the prior plan ended.

 

 

 

40



--------------------------------------------------------------------------------

 

Section 5: How to File a Claim

 

This section provides you with information about:

•   How and when to file a claim.

 

•   If you receive Covered Health Services from a Network provider, you do not
have to file a claim. We pay these providers directly.

 

•   If you receive Covered Health Services from a non-Network provider, you are
responsible for filing a claim.

 

If You Receive Covered Health Services from a Network Provider

We pay Network providers directly for your Covered Health Services. If a Network
provider bills you for any Covered Health Service, contact the Claims
Administrator. However, you are responsible for paying Copayments to a Network
provider at the time of service, or when you receive a bill from the provider.

Filing a Claim for Benefits

When you receive Covered Health Services from a non-Network provider, you are
responsible for requesting payment from us through the Claims Administrator. You
must file the claim in a format that contains all of the information required,
as described below.

You must submit a request for payment of Benefits within 90 days after the date
of service. If you don’t provide this information to the Claims Administrator
within one year of the date of service, Benefits for that health service will be
denied or reduced, in the Claims Administrator’s discretion. This time limit
does not apply if you are legally incapacitated. If your claim relates to an
Inpatient Stay, the date of service is the date your Inpatient Stay ends.

Required Information

When you request payment of Benefits from us, you must provide all of the
following information:

 

A. Participant’s name and address.

 

B. The patient’s name, age and relationship to the Participant.

 

C. The member number stated on your ID card.

 

D. An itemized bill from your provider that includes the following:

 

  —  

Patient diagnosis

 

  —  

Date of service

 

  —  

Procedure code(s) and description of service(s) rendered

 

  —  

Provider of service (Name, Address and Tax Identification Number)

 

E. The date the Injury or Sickness began.

 

F. A statement indicating either that you are, or you are not, enrolled for
coverage under any other health insurance plan or program. If you are enrolled
for other coverage you must include the name of the other carrier(s).

Payment of Benefits

Through the Claims Administrator, we will make a benefit determination as set
forth below.

 

 

 

41



--------------------------------------------------------------------------------

You may not assign your Benefits under the Plan to a non-Network provider
without our consent. The Claims Administrator may, however, in their discretion,
pay a non-Network provider directly for services rendered to you.

The Claims Administrator will notify you if additional information is needed to
process the claim. The Claims Administrator may request a one time extension not
longer than 15 days and will pend your claim until all information is received.
Once you are notified of the extension or missing information, you then have at
least 45 days to provide this information.

Benefit Determinations

Post-Service Claims

Post-Service Claims are those claims that are filed for payment of benefits
after medical care has been received. If your post-service claim is denied, you
will receive a written notice from the Claims Administrator within 30 days of
receipt of the claim, as long as all needed information was provided with the
claim. The Claims Administrator will notify you within this 30-day period if
additional information is needed to process the claim, and may request a one
time extension not longer than 15 days and pend your claim until all information
is received.

Once notified of the extension you then have 45 days to provide this
information. If all of the needed information is received within the 45-day time
frame and the claim is denied, the Claims Administrator will notify you of the
denial within 15 days after the information is received. If you don’t provide
the needed information within the 45-day period, your claim will be denied.

A denial notice will explain the reason for denial, refer to the part of the
Plan on which the denial is based, and provide the claim appeal procedures.

Pre-Service Claims

Pre-service claims are those claims that require notification or approval prior
to receiving medical care. If your claim was a pre-service claim, and was
submitted properly with all needed information, you will receive written notice
of the claim decision from the Claims Administrator within 15 days of receipt of
the claim. If you filed a pre-service claim improperly, the Claims Administrator
will notify you of the improper filing and how to correct it within 5 days after
the pre-service claim was received. If additional information is needed to
process the pre-service claim, the Claims Administrator will notify you of the
information needed within 15 days after the claim was received, and may request
a one time extension not longer than 15 days and pend your claim until all
information is received. Once notified of the extension you then have 45 days to
provide this information. If all of the needed information is received within
the 45-day time frame, the Claims Administrator will notify you of the
determination within 15 days after the information is received. If you don’t
provide the needed information within the 45-day period, your claim will be
denied. A denial notice will explain the reason for denial, refer to the part of
the Plan on which the denial is based, and provide the claim appeal procedures.

Urgent Claims that Require Immediate Action

Urgent claims are those claims that require notification or approval prior to
receiving medical care, where a delay in treatment could seriously jeopardize
your life or health or the ability to regain maximum function or, in the opinion
of a physician with knowledge of your medical condition could cause severe pain.
In these situations:

 

  •  

You will receive notice of the benefit determination in writing or
electronically within 72 hours after the Claims Administrator receives all
necessary information, taking into account the seriousness of your condition.

 

  •  

Notice of denial may be oral with a written or electronic confirmation to follow
within 3 days.

 

 

 

42



--------------------------------------------------------------------------------

If you filed an urgent claim improperly, the Claims Administrator will notify
you of the improper filing and how to correct it within 24 hours after the
urgent claim was received. If additional information is needed to process the
claim, the Claims Administrator will notify you of the information needed within
24 hours after the claim was received. You then have 48 hours to provide the
requested information.

You will be notified of a determination no later than 48 hours after:

 

  •  

The Claims Administrator’s receipt of the requested information; or

 

  •  

The end of the 48-hour period within which you were to provide the additional
information, if the information is not received within that time.

A denial notice will explain the reason for denial, refer to the part of the
Plan on which the denial is based, and provide the claim appeal procedures.

Concurrent Care Claims

If an on-going course of treatment was previously approved for a specific period
of time or number of treatments, and your request to extend the treatment is an
urgent claim as defined above, your request will be decided within 24 hours,
provided your request is made at least 24 hours prior to the end of the approved
treatment. The Claims Administrator will make a determination on your request
for the extended treatment within 24 hours from receipt of your request.

If your request for extended treatment is not made at least 24 hours prior to
the end of the approved treatment, the request will be treated as an urgent
claim and decided according to the timeframes described above. If an on-going
course of treatment was previously approved for a specific period of time or
number of treatments, and you request to extend treatment in a non-urgent
circumstance, your request will be considered a new claim and decided according
to post-service or pre-service timeframes, whichever applies.

 

 

 

43



--------------------------------------------------------------------------------

 

Section 6: Questions, Complaints and Appeals

 

This section provides you with information to help you with the following:

 

•   You have a question or concern about Covered Health Services or your
Benefits.

 

•   You have a complaint.

 

•   How to handle an appeal that requires immediate action.

 

•   You are notified that a claim has been denied because it has been determined
that a service or supply is excluded under the Plan and you wish to appeal such
determination.

 

To resolve a question or appeal, just follow these steps:

What to Do First

If your question or concern is about a benefit determination, you may informally
contact Customer Service before requesting a formal appeal. If the Customer
Service representative cannot resolve the issue to your satisfaction over the
phone, you may submit your question in writing. However, if you are not
satisfied with a benefit determination as described in (Section 5: How to File a
Claim) you may appeal it as described below, without first informally contacting
Customer Service. If you first informally contact Customer Service and later
wish to request a formal appeal in writing, you should contact Customer Service
and request an appeal. If you request a formal appeal, a Customer Service
representative will provide you with the appropriate address of the Claims
Administrator.

If you are appealing an urgent care claim denial, please refer to the “Urgent
Claim Appeals that Require Immediate Action” section below and contact Customer
Service immediately.

The Customer Service telephone number is shown on your ID card. Customer Service
representatives are available to take your call.

How to Appeal a Claim Decision

If you disagree with a pre-service or post-service claim determination after
following the above steps, you can contact the Claims Administrator in writing
to formally request an appeal.

Your request should include:

 

  •  

The patient’s name and the identification number from the ID card.

 

  •  

The date(s) of medical service(s).

 

  •  

The provider’s name.

 

  •  

The reason you believe the claim should be paid.

 

  •  

Any documentation or other written information to support your request for claim
payment.

Your first appeal request must be submitted to the Claims Administrator within
180 days after you receive the claim denial.

 

 

 

44



--------------------------------------------------------------------------------

Appeal Process

A qualified individual who was not involved in the decision being appealed will
be appointed to decide the appeal. If your appeal is related to clinical
matters, the review will be done in consultation with a health care professional
with appropriate expertise in the field who was not involved in the prior
determination. The Claims Administrator may consult with, or seek the
participation of, medical experts as part of the appeal resolution process. You
consent to this referral and the sharing of pertinent medical claim information.
Upon your request and free of charge, you have the right to reasonable access to
(including copies of) all documents, records, and other information relevant to
your claim for benefits.

Appeals Determinations

Pre-Service and Post-Service Claim Appeals

You will be provided written or electronic notification of decision on your
appeal as follows:

For appeals of pre-service claims, as defined in (Section 5: How to File a
Claim), the first level appeal will be conducted and you will be notified by the
Claims Administrator of the decision within 15 days from receipt of a request
for appeal of a denied claim. The second level appeal will be conducted and you
will be notified by the Claims Administrator of the decision within 15 days from
receipt of a request for review of the first level appeal decision.

For appeals of post-service claims as defined in (Section 5: How to File a
Claim), the first level appeal will be conducted and you will be notified by the
Claims Administrator of the decision within 30 days from receipt of a request
for appeal of a denied claim. The second level appeal will be conducted and you
will be notified by the Claims Administrator of the decision within 30 days from
receipt of a request for review of the first level appeal decision.

For procedures associated with urgent claims, see “Urgent Claim Appeals that
Require Immediate Action” below.

If you are not satisfied with the first level appeal decision of the Claims
Administrator, you have the right to request a second level appeal from the
Claims Administrator. Your second level appeal request must be submitted to the
Claims Administrator in writing within 60 days from receipt of the first level
appeal decision.

For pre-service and post-service claim appeals, we have delegated to the Claims
Administrator the exclusive right to interpret and administer the provisions of
the Plan. The Claims Administrator’s decisions are conclusive and binding.

Please note that the Claims Administrator’s decision is based only on whether or
not Benefits are available under the Plan for the proposed treatment or
procedure. The determination as to whether the pending health service is
necessary or appropriate is between you and your Physician.

Urgent Claim Appeals that Require Immediate Action

Your appeal may require immediate action if a delay in treatment could
significantly increase the risk to your health or the ability to regain maximum
function or cause severe pain. In these urgent situations:

The appeal does not need to be submitted in writing. You or your Physician
should call the Claims Administrator as soon as possible. The Claims
Administrator will provide you with a written or electronic determination within
72 hours following receipt by the Claims Administrator of your request for
review of the determination taking into account the seriousness of your
condition.

 

 

 

45



--------------------------------------------------------------------------------

For urgent claim appeals, we have delegated to the Claims Administrator the
exclusive right to interpret and administer the provisions of the Plan. The
Claims Administrator’s decisions are conclusive and binding.

Voluntary External Review Program

If a final determination to deny Benefits is made, you may choose to participate
in our voluntary external review program. This program only applies if the
decision is based on either of the following:

 

  •  

Clinical reasons.

 

  •  

The exclusion for Experimental, Investigational or Unproven Services.

The external review program is not available if the coverage determinations are
based on explicit Benefit exclusions or defined Benefit limits.

Contact the Claims Administrator at the telephone number shown on your ID card
for more information on the voluntary external review program.

 

 

 

46



--------------------------------------------------------------------------------

 

Section 7: Coordination of Benefits

 

This section provides you with information about:

 

•   What you need to know when you have coverage under more than one plan.

 

•   Definitions specific to Coordination of Benefit rules.

 

•   Order of payment rules.

 

Benefits When You Have Coverage under More than One Plan

This section describes how Benefits under the Plan will be coordinated with
those of any other plan that provides benefits to you. The language in this
section is from model laws drafted by the National Association of Insurance
Commissioners (NAIC) and represents standard industry practice for coordinating
benefits.

When Coordination of Benefits Applies

This coordination of benefits (COB) provision applies when a person has health
care coverage under more than one benefit plan.

The order of benefit determination rules described in this section determine
which Coverage Plan will pay as the Primary Coverage Plan. The Primary Coverage
Plan that pays first pays without regard to the possibility that another
Coverage Plan may cover some expenses. A Secondary Coverage Plan pays after the
Primary Coverage Plan and may reduce the benefits it pays. This is to prevent
payments from all group Coverage Plans from exceeding 100 percent of the total
Allowable Expense.

Definitions

For purposes of this section, terms are defined as follows:

 

1. “Coverage Plan” is any of the following that provides benefits or services
for medical or dental care or treatment. However, if separate contracts are used
to provide coordinated coverage for members of a group, the separate contracts
are considered parts of the same Coverage Plan and there is no COB among those
separate contracts.

 

  a. “Coverage Plan” includes: group insurance, closed panel or other forms of
group or group-type coverage (whether insured or uninsured); medical care
components of group long-term care contracts, such as skilled nursing care;
medical, no-fault, or personal injury protection (PIP) benefits under group or
individual automobile contracts; medical benefits coverage under homeowner’s
insurance; and Medicare or other governmental benefits, as permitted by law.

 

  b. “Coverage Plan” does not include: individual or family insurance; closed
panel or other individual coverage (except for group-type coverage); school
accident type coverage; benefits for non-medical components of group long-term
care policies; Medicare supplement policies, Medicaid policies and coverage
under other governmental plans, unless permitted by law.

Each contract for coverage under a. or b. above is a separate Coverage Plan. If
a Coverage Plan has two parts and COB rules apply only to one of the two, each
of the parts is treated as a separate Coverage Plan.

 

 

 

47



--------------------------------------------------------------------------------

2. The order of benefit determination rules determine whether this Coverage Plan
is a “Primary Coverage Plan” or “Secondary Coverage Plan” when compared to
another Coverage Plan covering the person.

When this Coverage Plan is primary, its benefits are determined before those of
any other Coverage Plan and without considering any other Coverage Plan’s
benefits. When this Coverage Plan is secondary, its benefits are determined
after those of another Coverage Plan and may be reduced because of the Primary
Coverage Plan’s benefits.

 

3. “Allowable Expense” means a health care service or expense, including
deductibles and copayments, that is covered at least in part by any of the
Coverage Plans covering the person. When a Coverage Plan provides benefits in
the form of services, (for example an HMO) the reasonable cash value of each
service will be considered an Allowable Expense and a benefit paid. An expense
or service that is not covered by any of the Coverage Plans is not an Allowable
Expense. Dental care, routine vision care, outpatient prescription drugs, and
hearing aids are examples of expenses or services that are not Allowable
Expenses under the Plan. The following are additional examples of expenses or
services that are not Allowable Expenses:

 

  a. If a Covered Person is confined in a private Hospital room, the difference
between the cost of a Semi-private Room in the Hospital and the private room,
(unless the patient’s stay in a private Hospital room is medically necessary in
terms of generally accepted medical practice, or one of the Coverage Plans
routinely provides coverage for Hospital private rooms) is not an Allowable
Expense.

 

  b. If a person is covered by two or more Coverage Plans that compute their
benefit payments on the basis of usual and customary fees, any amount in excess
of the highest of the usual and customary fees for a specific benefit is not an
Allowable Expense.

 

  c. If a person is covered by two or more Coverage Plans that provide benefits
or services on the basis of negotiated fees, an amount in excess of the highest
of the negotiated fees is not an Allowable Expense.

 

  d. If a person is covered by one Coverage Plan that calculates its benefits or
services on the basis of usual and customary fees and another Coverage Plan that
provides its benefits or services on the basis of negotiated fees, the Primary
Coverage Plan’s payment arrangements shall be the Allowable Expense for all
Coverage Plans.

 

  e. The amount a benefit is reduced by the Primary Coverage Plan because a
Covered Person does not comply with the Coverage Plan provisions. Examples of
these provisions are second surgical opinions, precertification of admissions,
and preferred provider arrangements.

 

4. “Claim Determination Period” means a calendar year. However, it does not
include any part of a year during which a person has no coverage under this
Coverage Plan, or before the date this COB provision or a similar provision
takes effect.

 

5. “Closed Panel Plan” is a Coverage Plan that provides health benefits to
Covered Persons primarily in the form of services through a panel of providers
that have contracted with or are employed by the Coverage Plan, and that limits
or excludes benefits for services provided by other providers, except in cases
of emergency or referral by a panel member.

 

6. “Custodial Parent” means a parent awarded custody by a court decree. In the
absence of a court decree, it is the parent with whom the child resides more
than one half of the calendar year without regard to any temporary visitation.

 

 

 

48



--------------------------------------------------------------------------------

Order of Benefit Determination Rules

When two or more Coverage Plans pay benefits, the rules for determining the
order of payment are as follows:

 

A. The Primary Coverage Plan pays or provides its benefits as if the Secondary
Coverage Plan or Coverage Plans did not exist.

 

B. A Coverage Plan that does not contain a coordination of benefits provision
that is consistent with this provision is always primary. There is one
exception: coverage that is obtained by virtue of membership in a group that is
designed to supplement a part of a basic package of benefits may provide that
the supplementary coverage shall be excess to any other parts of the Coverage
Plan provided by the contract holder. Examples of these types of situations are
major medical coverages that are superimposed over base Coverage Plan hospital
and surgical benefits, and insurance type coverages that are written in
connection with a closed panel Coverage Plan to provide out-of-network benefits.

 

C. A Coverage Plan may consider the benefits paid or provided by another
Coverage Plan in determining its benefits only when it is secondary to that
other Coverage Plan.

 

D. The first of the following rules that describes which Coverage Plan pays its
benefits before another Coverage Plan is the rule to use.

 

  1. Non-Dependent or Dependent. The Coverage Plan that covers the person other
than as a dependent, for example as an employee, member, subscriber or retiree
is primary and the Coverage Plan that covers the person as a dependent is
secondary. However, if the person is a Medicare beneficiary and, as a result of
federal law, Medicare is secondary to the Coverage Plan covering the person as a
dependent; and primary to the Coverage Plan covering the person as other than a
dependent (e.g. a retired employee); then the order of benefits between the two
Coverage Plans is reversed so that the Coverage Plan covering the person as an
employee, member, subscriber or retiree is secondary and the other Coverage Plan
is primary.

 

  2. Child Covered Under More Than One Coverage Plan. The order of benefits when
a child is covered by more than one Coverage Plan is:

 

  a. The Primary Coverage Plan is the Coverage Plan of the parent whose birthday
is earlier in the year if:

 

  1) The parents are married;

 

  2) The parents are not separated (whether or not they ever have been married);
or

 

  3) A court decree awards joint custody without specifying that one party has
the responsibility to provide health care coverage.

If both parents have the same birthday, the Coverage Plan that covered either of
the parents longer is primary.

 

  b. If the specific terms of a court decree state that one of the parents is
responsible for the child’s health care expenses or health care coverage and the
Coverage Plan of that parent has actual knowledge of those terms, that Coverage
Plan is primary. This rule applies to claim determination periods or plan years
commencing after the Coverage Plan is given notice of the court decree.

 

  c. If the parents are not married, or are separated (whether or not they ever
have been married) or are divorced, the order of benefits is:

 

  1) The Coverage Plan of the custodial parent;

 

  2) The Coverage Plan of the spouse of the custodial parent;

 

  3) The Coverage Plan of the noncustodial parent; and then

 

  4) The Coverage Plan of the spouse of the noncustodial parent.

 

 

 

49



--------------------------------------------------------------------------------

  3. Active or inactive employee. The Coverage Plan that covers a person as an
employee who is neither laid off nor retired is primary. The same would hold
true if a person is a dependent of a person covered as a retiree and an
employee. If the other Coverage Plan does not have this rule, and if, as a
result, the Coverage Plans do not agree on the order of benefits, this rule is
ignored. Coverage provided an individual as a retired worker and as a dependent
of an actively working spouse will be determined under the rule labeled D.1.

 

  4. Continuation coverage. If a person whose coverage is provided under a right
of continuation provided by federal or state law also is covered under another
Coverage Plan, the Coverage Plan covering the person as an employee, member,
subscriber or retiree (or as that person’s dependent) is primary, and the
continuation coverage is secondary. If the other Coverage Plan does not have
this rule, and if, as a result, the Coverage Plans do not agree on the order of
benefits, this rule is ignored.

 

  5. Longer or shorter length of coverage. The Coverage Plan that covered the
person as an employee, member, subscriber or retiree longer is primary.

 

  6. If a husband or wife is covered under this Coverage Plan as a Participant
and as an Enrolled Dependent, the dependent benefits will be coordinated as if
they were provided under another Coverage Plan, this means the Participant’s
benefit will pay first.

 

  7. If the preceding rules do not determine the Primary Coverage Plan, the
Allowable Expenses shall be shared equally between the Coverage Plans meeting
the definition of Coverage Plan under this provision. In addition, this Coverage
Plan will not pay more than it would have paid had it been primary.

 

E. A group or individual automobile contract that provides medical, no-fault or
personal injury protection benefits or a homeowner’s policy that provides
medical benefits coverage shall provide primary coverage.

Effect on the Benefits of this Plan

A. When this Coverage Plan is secondary, it may reduce its benefits so that the
total benefits paid or provided by all Coverage Plans during a claim
determination period are not more than 100 percent of total Allowable Expenses.
The difference between the benefit payments that this Coverage Plan would have
paid had it been the Primary Coverage Plan, and the benefit payments that it
actually paid or provided shall be recorded as a benefit reserve for the Covered
Person and used by this Coverage Plan to pay any Allowable Expenses, not
otherwise paid during the claim determination period. As each claim is
submitted, this Coverage Plan will:

 

  1. Determine its obligation to pay or provide benefits under its contract;

 

  2. Determine whether a benefit reserve has been recorded for the Covered
Person; and

 

  3. Determine whether there are any unpaid Allowable Expenses during that claim
determination period.

If there is a benefit reserve, the Secondary Coverage Plan will use the Covered
Person’s benefit reserve to pay up to 100 percent of total Allowable Expenses
incurred during the claim determination period. At the end of the claim
determination period, the benefit reserve returns to zero. A new benefit reserve
must be created for each new claim determination period.

 

 

 

50



--------------------------------------------------------------------------------

B. If a Covered Person is enrolled in two or more closed panel Coverage Plans
and if, for any reason, including the provision of service by a non-panel
provider, benefits are not payable by one closed panel Coverage Plan, COB shall
not apply between that Coverage Plan and other closed panel Coverage Plans.

 

C. This Coverage Plan reduces its benefits as described below for Covered
Persons who are eligible for Medicare when Medicare would be the Primary
Coverage Plan.

Medicare benefits are determined as if the full amount that would have been
payable under Medicare was actually paid under Medicare, even if:

 

  —  

The person is entitled but not enrolled for Medicare. Medicare benefits are
determined as if the person were covered under Medicare Parts A and B.

 

  —  

The person is enrolled in a Medicare Advantage (Medicare Part C) plan and
receives non-covered services because the person did not follow all rules of
that plan. Medicare benefits are determined as if the services were covered
under Medicare Parts A and B.

 

  —  

The person receives services from a provider who has elected to opt-out of
Medicare. Medicare benefits are determined as if the services were covered under
Medicare Parts A and B and the provider had agreed to limit charges to the
amount of charges allowed under Medicare rules.

 

  —  

The services are provided in any facility that is not eligible for Medicare
reimbursements, including a Veterans Administration facility, facility of the
Uniformed Services, or other facility of the federal government. Medicare
benefits are determined as if the services were provided by a facility that is
eligible for reimbursement under Medicare.

 

  —  

The person is enrolled under a plan with a Medicare Medical Savings Account.
Medicare benefits are determined as if the person were covered under Medicare
Parts A and B.

Right to Receive and Release Needed Information

Certain facts about health care coverage and services are needed to apply these
COB rules and to determine benefits payable under this Coverage Plan and other
Coverage Plans. The Plan Administrator may get the facts it needs from, or give
them to, other organizations or persons for the purpose of applying these rules
and determining benefits payable under this Coverage Plan and other Coverage
Plans covering the person claiming benefits.

The Plan Administrator need not tell, or get the consent of, any person to do
this. Each person claiming benefits under this Coverage Plan must give us any
facts we need to apply those rules and determine benefits payable. If you do not
provide us the information we need to apply these rules and determine the
Benefits payable, your claim for Benefits will be denied.

Payments Made

A payment made under another Coverage Plan may include an amount that should
have been paid under this Coverage Plan. If it does, we may pay that amount to
the organization that made the payment. That amount will then be treated as
though it were a benefit paid under this Coverage Plan. We will not have to pay
that amount again. The term “payment made” includes providing benefits in the
form of services, in which case “payment made” means reasonable cash value of
the benefits provided in the form of services.

 

 

 

51



--------------------------------------------------------------------------------

Right of Recovery

If the amount of the payments we made is more than we should have paid under
this COB provision, we may recover the excess from one or more of the persons we
have paid or for whom we have paid; or any other person or organization that may
be responsible for the benefits or services provided for you. The “amount of the
payments made” includes the reasonable cash value of any benefits provided in
the form of services.

 

 

 

52



--------------------------------------------------------------------------------

 

Section 8: When Coverage Ends

 

This section provides you with information about all of the following:

 

•   Events that cause coverage to end.

 

•   The date your coverage ends.

 

•   Extended coverage.

 

•   Continuation of coverage under federal law (COBRA).

 

General Information about When Coverage Ends

We may discontinue this benefit Plan and/or all similar benefit plans at any
time.

Your entitlement to Benefits automatically ends on the date that coverage ends,
even if you are hospitalized or are otherwise receiving medical treatment on
that date.

When your coverage ends, we will still pay claims for Covered Health Services
that you received before your coverage ended. However, once your coverage ends,
we do not provide Benefits for health services that you receive for medical
conditions that occurred before your coverage ended, even if the underlying
medical condition occurred before your coverage ended.

An Enrolled Dependent’s coverage ends on the date the Participant’s coverage
ends.

 

 

 

53



--------------------------------------------------------------------------------

Events Ending Your Coverage

Coverage ends on the earliest of the dates specified in the following table:

 

Ending Event    What Happens The Entire Plan Ends    Your coverage ends on the
date the Plan ends. We are responsible for notifying you that your coverage has
ended. You Are No Longer
Eligible    Your coverage ends on the date of termination. Upon reaching Tier 1
maximum of $25,000 per family, per calendar year or Tier 2 maximum of $10,000
per family, per calendar year. At that time coverage transitions to the
designated plan for the remainder of the plan year. The Claims
Administrator Receives
Notice to End
Coverage    Your coverage ends on the date the Claims Administrator receives
written notice from us instructing the Claims Administrator to end your
coverage, or the date requested in the notice, if later. Participant Retires   
If retired, your coverage ends at your age 65, and coverage for your legal
spouse ends at their age 65.

 

 

 

54



--------------------------------------------------------------------------------

Other Events Ending Your Coverage

When any of the following happen, we will provide written notice to the
Participant that coverage has ended on the date the Plan Administrator
identifies in the notice:

 

Ending Event    What Happens Fraud, Misrepresentation or
False Information    Fraud or misrepresentation, or because the Participant
knowingly gave us or the Claims Administrator false material information.
Examples include false information relating to another person’s eligibility or
status as a Dependent. During the first two years the Plan is in effect, we have
the right to demand that you pay back all Benefits we paid to you, or paid in
your name, during the time you were incorrectly covered under the Plan. After
the first two years, we can only demand that you pay back these Benefits if the
written application contained a fraudulent misstatement. Material Violation   
There was a material violation of the terms of the Plan. Improper Use of ID Card
   You permitted an unauthorized person to use your ID card, or you used another
person’s card. Failure to Pay    You failed to pay a required contribution.
Threatening Behavior    You committed acts of physical or verbal abuse that pose
a threat to our staff, the Claims Administrator’s staff, a provider, or other
Covered Persons.

 

 

 

55



--------------------------------------------------------------------------------

Coverage for a Handicapped Child

Coverage for an unmarried Enrolled Dependent child who is not able to be
self-supporting because of mental retardation or a physical handicap will not
end just because the child has reached a certain age. We will extend the
coverage for that child beyond the limiting age if both of the following are
true regarding the Enrolled Dependent child:

 

  •  

Is not able to be self-supporting because of mental retardation or physical
handicap.

 

  •  

Depends mainly on the Participant for support.

Coverage will continue as long as the Enrolled Dependent is incapacitated and
dependent unless coverage is otherwise terminated in accordance with the terms
of the Plan.

We will ask you to furnish the Claims Administrator with proof of the child’s
incapacity and dependency within 31 days of the date coverage would otherwise
have ended because the child reached a certain age. Before the Claims
Administrator agrees to this extension of coverage for the child, the Claims
Administrator may require that a Physician chosen by us examine the child. We
will pay for that examination.

The Claims Administrator may continue to ask you for proof that the child
continues to meet these conditions of incapacity and dependency. Such proof
might include medical examinations at our expense. However, we will not ask for
this information more than once a year.

If you do not provide proof of the child’s incapacity and dependency within 31
days of the Claims Administrator’s request as described above, coverage for that
child will end.

Extended Coverage for Total Disability

Coverage for a Covered Person who is Totally Disabled on the date coverage under
the Plan would otherwise terminate will not end automatically. We will
temporarily extend the coverage, only for treatment of the condition causing the
Total Disability. Benefits will be paid until the earlier of either of the
following:

 

  •  

The Total Disability ends.

 

  •  

18 months from the date coverage would have otherwise ended.

Extended Coverage for Full-time Students

Coverage for an enrolled Dependent child who is a Full-time Student at a
post-secondary school and who needs a medically necessary leave of absence will
be extended until the earlier of the following:

 

  ¡  

one year after the medically necessary leave of absence begins; or

 

  ¡  

the date coverage would otherwise terminate under the Plan.

Coverage will be extended only when the enrolled Dependent is covered under the
Plan because of Full-time Student status at a post-secondary school immediately
before the medically necessary leave of absence begins.

Coverage will be extended only when the enrolled Dependent’s change in Full-time
Student status meets all of the following requirements:

 

  ¡  

the enrolled Dependent is suffering from a serious Sickness or Injury;

 

 

 

56



--------------------------------------------------------------------------------

  ¡  

the leave of absence from the post-secondary school is medically necessary, as
determined by the enrolled Dependent’s treating Physician; and

 

  ¡  

the medically necessary leave of absence causes the enrolled Dependent to lose
Full-time Student status for purposes of coverage under the Plan.

A written certification by the treating Physician is required. The certification
must state that the enrolled Dependent child is suffering from a serious
Sickness or Injury and that the leave of absence is medically necessary.

For purposes of this extended provision, the term “leave of absence” shall
include any change in enrollment at the post-secondary school that causes the
loss of Full-time Student status.

Continuation of Coverage

If your coverage ends under the Plan, you may be entitled to elect continuation
coverage (coverage that continues on in some form) in accordance with federal
law.

Continuation coverage under COBRA (the federal Consolidated Omnibus Budget
Reconciliation Act) is available only to Plans that are subject to the terms of
COBRA. You can contact your Plan Administrator to determine if we are subject to
the provisions of COBRA.

If you selected continuation coverage under a prior plan which was then replaced
by coverage under this Plan, continuation coverage will end as scheduled under
the prior plan or in accordance with the terminating events listed below,
whichever is earlier.

Continuation Coverage under Federal Law (COBRA)

Much of the language in this section comes from the federal law that governs
continuation coverage. You should call your Plan Administrator if you have
questions about your right to continue coverage.

In order to be eligible for continuation coverage under federal law, you must
meet the definition of a “Qualified Beneficiary”. A Qualified Beneficiary is any
of the following persons who was covered under the Plan on the day before a
qualifying event:

 

  •  

A Participant.

 

  •  

A Participant’s Enrolled Dependent, including with respect to the Participant’s
children, a child born to or placed for adoption with the Participant during a
period of continuation coverage under federal law.

 

  •  

A Participant’s former spouse.

Qualifying Events for Continuation Coverage under Federal Law (COBRA)

If the coverage of a Qualified Beneficiary would ordinarily terminate due to one
of the following qualifying events, then the Qualified Beneficiary is entitled
to continue coverage. The Qualified Beneficiary is entitled to elect the same
coverage that she or he had on the day before the qualifying event.

The qualifying events with respect to an employee who is a Qualified Beneficiary
are:

 

A. Termination of employment, for any reason other than gross misconduct.

 

 

 

57



--------------------------------------------------------------------------------

B. Reduction in the Participant’s hours of employment.

With respect to a Participant’s spouse or dependent child who is a Qualified
Beneficiary, the qualifying events are:

 

A. Termination of the Participant’s employment (for reasons other than the
Participant’s gross misconduct).

 

B. Reduction in the Participant’s hours of employment.

 

C. Death of the Participant.

 

D. Divorce or legal separation of the Participant.

 

E. Loss of eligibility by an Enrolled Dependent who is a child.

 

F. Entitlement of the Participant to Medicare benefits.

 

G. The Plan Sponsor’s commencement of a bankruptcy under Title 11, United States
Code. This is also a qualifying event for any retired Participant and his or her
Enrolled Dependents if there is a substantial elimination of coverage within one
year before or after the date the bankruptcy was filed.

Notification Requirements and Election Period for Continuation Coverage under
Federal Law (COBRA)

Notification Requirements for Qualifying Event

The Participant or other Qualified Beneficiary must notify the Plan
Administrator within 60 days of the latest of the following events:

 

  •  

The Participant’s divorce or legal separation, or an Enrolled Dependent’s loss
of eligibility as an Enrolled Dependent.

 

  •  

The date the Qualified Beneficiary would lose coverage under the Plan.

 

  •  

The date on which the Qualified Beneficiary is informed of his or her obligation
to provide notice and the procedures for providing such notice.

The Participant or other Qualified Beneficiary must also notify the Plan
Administrator when a second qualifying event occurs, which may extend
continuation coverage.

If the Participant or other Qualified Beneficiary fails to notify the Plan
Administrator of these events within the 60 day period, the Plan Administrator
is not obligated to provide continued coverage to the affected Qualified
Beneficiary. If a Participant is continuing coverage under federal law, the
Participant must notify the Plan Administrator within 60 days of the birth or
adoption of a child.

Notification Requirements for Disability Determination or Change in Disability
Status

The Participant or other Qualified Beneficiary must notify the Plan
Administrator as described under “Terminating Events for Continuation Coverage
under federal law (COBRA)”, subsection A. below.

The notice requirements will be satisfied by providing written notice to the
Plan Administrator at the address stated in Attachment II to this Summary Plan
Description. The contents of the notice must be such that the Plan Administrator
is able to determine the covered employee and Qualified Beneficiary or Qualified
Beneficiaries, the qualifying event or disability, and the date on which the
qualifying event occurred.

None of the above notice requirements will be enforced if the Participant or
other Qualified Beneficiary is not informed of his or her obligations to provide
such notice.

 

 

 

58



--------------------------------------------------------------------------------

After providing notice to the Plan Administrator, the Qualified Beneficiary
shall receive the continuation coverage and election notice. Continuation
coverage must be elected by the later of 60 days after the qualifying event
occurs; or 60 days after the Qualified Beneficiary receives notice of the
continuation right from the Plan Administrator.

The Qualified Beneficiary’s initial premium due to the Plan Administrator must
be paid on or before the 45th day after electing continuation.

The Trade Act of 2002 amended COBRA to provide for a special second 60-day COBRA
election period for certain Participants who have experienced a termination or
reduction of hours and who lose group health plan coverage as a result. The
special second COBRA election period is available only to a very limited group
of individuals: generally, those who are receiving trade adjustment assistance
(TAA) or ‘alternative trade adjustment assistance’ under a federal law called
the Trade Act of 1974. These Participants are entitled to a second opportunity
to elect COBRA coverage for themselves and certain family members (if they did
not already elect COBRA coverage), but only within a limited period of 60 days
from the first day of the month when an individual begins receiving TAA (or
would be eligible to receive TAA but for the requirement that unemployment
benefits be exhausted) and only during the six months immediately after their
group health plan coverage ended.

If a Participant qualifies or may qualify for assistance under the Trade Act of
1974, he or she should contact the Plan Administrator for additional
information. The Participant must contact the Plan Administrator promptly after
qualifying for assistance under the Trade Act of 1974 or the Participant will
lose his or her special COBRA rights. COBRA coverage elected during the special
second election period is not retroactive to the date that Plan coverage was
lost, but begins on the first day of the special second election period.

Terminating Events for Continuation Coverage under Federal Law (COBRA)

Continuation under the Plan will end on the earliest of the following dates:

 

A. Eighteen months from the date of the qualifying event, if the Qualified
Beneficiary’s coverage would have ended because the Participant’s employment was
terminated or hours were reduced (i.e., qualifying event A.).

If a Qualified Beneficiary is determined to have been disabled under the Social
Security Act at any time within the first 60 days of continuation coverage for
qualifying event A. then the Qualified Beneficiary may elect an additional
eleven months of continuation coverage (for a total of twenty-nine months of
continued coverage) subject to the following conditions:

 

  —  

Notice of such disability must be provided within the latest of 60 days after:

 

  •  

the determination of the disability; or

 

  •  

the date of the qualifying event; or

 

  •  

the date the Qualified Beneficiary would lose coverage under the Plan; and

 

  •  

in no event later than the end of the first eighteen months.

 

  —  

The Qualified Beneficiary must agree to pay any increase in the required premium
for the additional eleven months.

 

  —  

If the Qualified Beneficiary who is entitled to the eleven months of coverage
has non-disabled family members who are also Qualified Beneficiaries, then those
non-disabled Qualified Beneficiaries are also entitled to the additional eleven
months of continuation coverage.

Notice of any final determination that the Qualified Beneficiary is no longer
disabled must be provided within 30 days of such determination. Thereafter,
continuation coverage may be terminated on the first day of the month that
begins more than 30 days after the date of that determination.

 

 

 

59



--------------------------------------------------------------------------------

B. Thirty-six months from the date of the qualifying event for an Enrolled
Dependent whose coverage ended because of the death of the Participant, divorce
or legal separation of the Participant, or loss of eligibility by an Enrolled
Dependent who is a child (i.e. qualifying events C., D., or E.).

 

C. With respect to Qualified Beneficiaries, and to the extent that the
Participant was entitled to Medicare prior to the qualifying event:

 

  —  

Eighteen months from the date of the Participant’s Medicare entitlement; or

 

  —  

Thirty-six months from the date of the Participant’s Medicare entitlement, if a
second qualifying event (that was due to either the Participant’s termination of
employment or the Participant’s work hours being reduced) occurs prior to the
expiration of the eighteen months.

 

D. With respect to Qualified Beneficiaries, and to the extent that the
Participant became entitled to Medicare subsequent to the qualifying event:

 

  —  

Thirty-six months from the date of the Participant’s termination from employment
or work hours being reduced (first qualifying event) if:

 

  •  

the Participant’s Medicare entitlement occurs within the eighteen month
continuation period; and

 

  •  

if, absent the first qualifying event, the Medicare entitlement would have
resulted in a loss of coverage for the Qualified Beneficiary under the group
health plan.

 

E. The date coverage terminates under the Plan for failure to make timely
payment of the premium.

 

F. The date, after electing continuation coverage, that coverage is first
obtained under any other group health plan. If such coverage contains a
limitation or exclusion with respect to any pre-existing condition, continuation
shall end on the date such limitation or exclusion ends. The other group health
coverage shall be primary for all health services except those health services
that are subject to the pre-existing condition limitation or exclusion.

 

G. The date, after electing continuation coverage, that the Qualified
Beneficiary first becomes entitled to Medicare, except that this shall not apply
in the event that coverage was terminated because the Plan Sponsor filed for
bankruptcy, (i.e. qualifying event G.). If the Qualified Beneficiary was
entitled to continuation because the Plan Sponsor filed for bankruptcy, (i.e.
qualifying event G.) and the retired Participant dies during the continuation
period, then the other Qualified Beneficiaries shall be entitled to continue
coverage for thirty-six months from the date of the Participant’s death.

 

H. The date the entire Plan ends.

 

I. The date coverage would otherwise terminate under the Plan as described in
this section under the heading Events Ending Your Coverage.

 

 

 

60



--------------------------------------------------------------------------------

 

Section 9: General Legal Provisions

 

This section provides you with information about:

 

•   General legal provisions concerning the Plan.

 

Plan Document

This Summary Plan Description presents an overview of your Benefits. In the
event of any discrepancy between this Summary Plan Description and the official
Plan Document, the Plan Document shall govern.

Relationship with Providers

The relationships between us, the Claims Administrator, and Network providers
are solely contractual relationships between independent contractors. Network
providers are not our agents or employees. Nor are they agents or employees of
the Claims Administrator. Neither we nor any of our employees are agents or
employees of Network providers.

We do not provide health care services or supplies, nor do we practice medicine.
Instead, we pay Benefits. Network providers are independent practitioners who
run their own offices and facilities. The credentialing process confirms public
information about the providers’ licenses and other credentials, but does not
assure the quality of the services provided. Network providers are not our
employees or employees of the Claims Administrator; nor do we have any other
relationship with Network providers such as principal-agent or joint venture.
Neither we nor the Claims Administrator are liable for any act or omission of
any provider.

The Claims Administrator is not considered to be an employer of the Plan
Administrator for any purpose with respect to the administration or provision of
benefits under this Plan.

We and the Plan Administrator are solely responsible for all of the following:

 

  •  

Enrollment and classification changes (including classification changes
resulting in your enrollment or the termination of your coverage).

 

  •  

The timely payment of Benefits.

 

  •  

Notifying you of the termination or modifications to the Plan.

Your Relationship with Providers

The relationship between you and any provider is that of provider and patient.

 

  •  

You are responsible for choosing your own provider.

 

  •  

You must decide if any provider treating you is right for you. This includes
Network providers you choose and providers to whom you have been referred.

 

  •  

You must decide with your provider what care you should receive.

 

  •  

Your provider is solely responsible for the quality of the services provided to
you.

The relationship between you and us is that of employer and employee, Dependent
or other classification as defined in the Plan.

 

 

 

61



--------------------------------------------------------------------------------

Incentives to Providers

The Claims Administrator pays Network providers through various types of
contractual arrangements, some of which may include financial incentives to
promote the delivery of health care in a cost efficient and effective manner.
These financial incentives are not intended to affect your access to health
care.

Examples of financial incentives for Network providers are:

 

  •  

Bonuses for performance based on factors that may include quality, member
satisfaction, and/or cost effectiveness.

 

  •  

Capitation—a group of Network providers receives a monthly payment for each
Covered Person who selects a Network provider within the group to perform or
coordinate certain health services. The Network providers receive this monthly
payment regardless of whether the cost of providing or arranging to provide the
Covered Person’s health care is less than or more than the payment.

The methods used to pay specific Network providers may vary. From time to time,
the payment method may change. If you have questions about whether your Network
provider’s contract includes any financial incentives, we encourage you to
discuss those questions with your provider. You may also contact the Claims
Administrator at the telephone number on your ID card. They can advise whether
your Network provider is paid by any financial incentive, including those listed
above; however, the specific terms of the contract, including rates of payment,
are confidential and cannot be disclosed.

Incentives to You

Sometimes the Claims Administrator may offer coupons or other incentives to
encourage you to participate in various wellness programs or certain disease
management programs. The decision about whether or not to participate is yours
alone but we recommend that you discuss participating in such programs with your
Physician. These incentives are not Benefits and do not alter or affect your
Benefits. Contact the Claims Administrator if you have any questions.

Rebates and Other Payments

We and the Claims Administrator may receive rebates for certain drugs that are
administered to you in a Physician’s office, or at a Hospital or Alternate
Facility. We and the Claims Administrator do not pass these rebates on to you,
nor are they taken into account in determining your Copayments.

Interpretation of Benefits

We and the Claims Administrator have sole and exclusive discretion to do all of
the following:

 

  •  

Interpret Benefits under the Plan.

 

  •  

Interpret the other terms, conditions, limitations and exclusions of the Plan,
including this SPD and any Riders and Amendments.

 

  •  

Make factual determinations related to the Plan and its Benefits.

We and the Claims Administrator may delegate this discretionary authority to
other persons or entities who provide services in regard to the administration
of the Plan.

 

 

 

62



--------------------------------------------------------------------------------

In certain circumstances, for purposes of overall cost savings or efficiency, we
may, in our sole discretion, offer Benefits for services that would otherwise
not be Covered Health Services. The fact that we do so in any particular case
shall not in any way be deemed to require us to do so in other similar cases.

Administrative Services

We may, in our sole discretion, arrange for various persons or entities to
provide administrative services in regard to the Plan, such as claims
processing. The identity of the service providers and the nature of the services
they provide may be changed from time to time in our sole discretion. We are not
required to give you prior notice of any such change, nor are we required to
obtain your approval. You must cooperate with those persons or entities in the
performance of their responsibilities.

Amendments to the Plan

We reserve the right, in our sole discretion and without your approval, to
change, interpret, modify, withdraw or add Benefits or terminate the Plan. Plan
Amendments and Riders are effective on the date we specify.

Any provision of the Plan which, on its effective date, is in conflict with the
requirements of federal statutes or regulations, or applicable state law
provisions not otherwise preempted by ERISA (of the jurisdiction in which the
Plan is delivered) is hereby amended to conform to the minimum requirements of
such statutes and regulations.

Any change or amendment to or termination of the Plan, its benefits or its terms
and conditions, in whole or in part, shall be made solely in a written amendment
(in the case of a change or amendment) or in a written resolution (in the case
of a termination), whether prospective or retroactive, to the Plan, in
accordance with the procedures established by us. Covered Persons will receive
notice of any material modification to the Plan. No one has the authority to
make any oral modification to the SPD.

Clerical Error

If a clerical error or other mistake occurs, that error does not create a right
to Benefits. These errors include, but are not limited to, providing
misinformation on eligibility or Benefit coverages or entitlements. It is your
responsibility to confirm the accuracy of statements made by us or our
designees, including the Claims Administrator, in accordance with the terms of
this SPD and other Plan documents.

Information and Records

At times we or the Claims Administrator may need additional information from
you. You agree to furnish us and/or the Claims Administrator with all
information and proofs that we may reasonably require regarding any matters
pertaining to the Plan. If you do not provide this information when we request
it, we may delay or deny payment of your Benefits.

By accepting Benefits under the Plan, you authorize and direct any person or
institution that has provided services to you to furnish us or the Claims
Administrator with all information or copies of records relating to the services
provided to you. We or the Claims Administrator have the right to request this
information at any reasonable time. This applies to all Covered Persons,
including Enrolled Dependents whether or not they have signed the Participant’s
enrollment form. We and the Claims Administrator agree that such information and
records will be considered confidential.

 

 

 

63



--------------------------------------------------------------------------------

We and the Claims Administrator have the right to release any and all records
concerning health care services which are necessary to implement and administer
the terms of the Plan, for appropriate medical review or quality assessment, or
as we are required to do by law or regulation. During and after the term of the
Plan, we, the Claims Administrator, and our related entities may use and
transfer the information gathered under the Plan for research and analytic
purposes.

For complete listings of your medical records or billing statements we recommend
that you contact your health care provider. Providers may charge you reasonable
fees to cover their costs for providing records or completing requested forms.

If you request medical forms or records from us, we also may charge you
reasonable fees to cover costs for completing the forms or providing the
records.

In some cases, we or the Claims Administrator will designate other persons or
entities to request records or information from or related to you, and to
release those records as necessary. Such designees have the same rights to this
information as the Plan Administrator.

Examination of Covered Persons

In the event of a question or dispute regarding your right to Benefits, we may
require that a Network Physician of our choice examine you at our expense.

Workers’ Compensation not Affected

Benefits provided under the Plan do not substitute for and do not affect any
requirements for coverage by workers’ compensation insurance.

Medicare Eligibility

Benefits under the Plan are not intended to supplement any coverage provided by
Medicare. Nevertheless, in some circumstances Covered Persons who are eligible
for or enrolled in Medicare may also be enrolled under the Plan.

If you are eligible for or enrolled in Medicare, please read the following
information carefully.

If you are eligible for Medicare on a primary basis (Medicare pays before
Benefits under the Plan), you should enroll for and maintain coverage under both
Medicare Part A and Part B. If you don’t enroll and maintain that coverage, and
if we are the secondary payer as described in (Section 7: Coordination of
Benefits), we will pay Benefits under the Plan as if you were covered under both
Medicare Part A and Part B. As a result, you will be responsible for the costs
that Medicare would have paid and you will incur a larger out-of-pocket cost.

If you are enrolled in a Medicare Advantage (Medicare Part C) plan on a primary
basis (Medicare pays before Benefits under the Plan), you should follow all
rules of that plan that require you to seek services from that plan’s
participating providers. When we are the secondary payer, we will pay any
Benefits available to you under the Plan as if you had followed all rules of the
Medicare Advantage plan. You will be responsible for any additional costs or
reduced Benefits that result from your failure to follow these rules, and you
will incur a larger out-of-pocket cost.

 

 

 

64



--------------------------------------------------------------------------------

Subrogation and Reimbursement

The Plan has a right to subrogation and reimbursement, as defined below.

Right to Subrogation

The right to subrogation means the Plan is substituted to any legal claims that
you may be entitled to pursue for Benefits that the Plan has paid. Subrogation
applies when the Plan has paid Benefits for a Sickness or Injury for which a
third party is considered responsible, e.g. an insurance carrier if you are
involved in an auto accident.

The Plan shall be subrogated to, and shall succeed to, all rights of recovery
from any or all third parties, under any legal theory of any type, for 100
percent of any services and Benefits the Plan has paid on your behalf relating
to any Sickness or Injury caused by any third party.

Right to Reimbursement

The right to reimbursement means that if a third party causes a Sickness or
Injury for which you receive a settlement, judgment, or other recovery, you must
use those proceeds to fully return to the Plan 100% of any Benefits you received
for that Sickness or Injury.

Third Parties

The following persons and entities are considered third parties:

 

  •  

A person or entity alleged to have caused you to suffer a Sickness, Injury or
damages, or who is legally responsible for the Sickness, Injury or damages.

 

  •  

The Plan Sponsor.

 

  •  

Any person or entity who is or may be obligated to provide you with benefits or
payments under:

 

  —  

Underinsured or uninsured motorist insurance.

 

  —  

Medical provisions of no-fault or traditional insurance (auto, homeowners or
otherwise).

 

  —  

Workers’ compensation coverage.

 

  —  

Any other insurance carrier or third party administrator.

Subrogation and Reimbursement Provisions

As a Covered Person, you agree to the following:

 

  •  

The Plan has a first priority right to receive payment on any claim against a
third party before you receive payment from that third party.

 

  •  

The Plan’s subrogation and reimbursement rights apply to full and partial
settlements, judgments, or other recoveries paid or payable to you or your
representative, no matter how those proceeds are captioned or characterized.
Payments include, but are not limited to, economic, non-economic, and punitive
damages. The Plan is not required to help you to pursue your claim for damages
or personal injuries, or pay any of your associated costs, including attorneys’
fees. No so-called “Fund Doctrine” or “Common Fund Doctrine” or “Attorney’s Fund
Doctrine” shall defeat this right.

 

  •  

The Plan may enforce its subrogation and reimbursement rights regardless of
whether you have been “made whole” (fully compensated for your injuries and
damages).

 

  •  

You will cooperate with the Plan and its agents in a timely manner to protect
its legal and equitable rights to subrogation and reimbursement, including, but
not limited to:

 

  —  

Complying with the terms of this section.

 

  —  

Providing any relevant information requested.

 

  —  

Signing and/or delivering documents at its request.

 

 

 

65



--------------------------------------------------------------------------------

  —  

Appearing at medical examinations and legal proceedings, such as depositions or
hearings.

 

  —  

Obtaining the Plan’s consent before releasing any party from liability or
payment of medical expenses.

 

  •  

If you receive payment as part of a settlement or judgment from any third party
as a result of a Sickness or Injury, and the Plan alleges some or all of those
funds are due and owed to it, you agree to hold those settlement funds in trust,
either in a separate bank account in your name or in your attorney’s trust
account. You agree that you will serve as a trustee over those funds to the
extent of the Benefits the Plan has paid.

 

  •  

If the Plan incurs attorneys’ fees and costs in order to collect third party
settlement funds held by you or your representative, the Plan has the right to
recover those fees and costs from you.

 

  •  

You may not accept any settlement that does not fully reimburse the Plan,
without its written approval.

 

  •  

You will assign to the Plan all rights of recovery against third parties to the
extent of Benefits the Plan has provided for a Sickness or Injury caused by a
third party.

 

  •  

The Plan’s rights will not be reduced due to your own negligence.

 

  •  

The Plan may file suit in your name and take appropriate action to assert its
rights under this section. The Plan is not required to pay you part of any
recovery it may obtain from a third party, even if it files suit in your name.

 

  •  

The provisions of this section apply to the parents, guardian, or other
representative of an Enrolled Dependent child who incurs a Sickness or Injury
caused by a third party.

 

  •  

In case of your wrongful death, the provisions of this section apply to your
estate, the personal representative of your estate, and your heirs.

 

  •  

Your failure to cooperate with the Plan or its agents is considered a breach of
contract. As such, the Plan has the right to terminate your Benefits, deny
future Benefits, take legal action against you, and/or set off from any future
Benefits the value of Benefits the Plan has paid relating to any Sickness or
Injury caused by any third party to the extent not recovered by the Plan due to
you or your representative not cooperating with the Plan.

 

  •  

If a third party causes you to suffer a Sickness or Injury while you are covered
under this Plan, the provisions of this section continue to apply, even after
you are no longer a Covered Person.

Refund of Overpayments

If we pay Benefits for expenses incurred on account of a Covered Person, that
Covered Person, or any other person or organization that was paid, must make a
refund to us if either of the following apply:

 

  •  

All or some of the expenses were not paid by the Covered Person or did not
legally have to be paid by the Covered Person.

 

  •  

All or some of the payment we made exceeded the Benefits under the Plan.

The refund equals the amount we paid in excess of the amount we should have paid
under the Plan. If the refund is due from another person or organization, the
Covered Person agrees to help us get the refund when requested.

If the Covered Person, or any other person or organization that was paid, does
not promptly refund the full amount, we may reduce the amount of any future
Benefits that are payable under the Plan. The reductions will equal the amount
of the required refund. We may have other rights in addition to the right to
reduce future benefits.

 

 

 

66



--------------------------------------------------------------------------------

Limitation of Action

If you want to bring a legal action against us or the Claims Administrator you
must do so within three years from the expiration of the time period in which a
request for reimbursement must be submitted, or you lose any rights to bring
such an action against us or the Claims Administrator.

You cannot bring any legal action against us or the Claims Administrator for any
other reason unless you first complete all the steps in the appeal process
described in this document. After completing that process, if you want to bring
a legal action against us or the Claims Administrator you must do so within
three years of the date you are notified of our final decision on your appeal,
or you lose any rights to bring such an action against us or the Claims
Administrator.

 

 

 

67



--------------------------------------------------------------------------------

 

Section 10: Glossary of Defined Terms

 

This section:

 

•   Defines the terms used throughout this SPD.

 

•   Is not intended to describe Benefits.

 

Alternate Facility—a health care facility that is not a Hospital and that
provides one or more of the following services on an outpatient basis, as
permitted by law:

 

  •  

Surgical services.

 

  •  

Emergency Health Services.

 

  •  

Rehabilitative, laboratory, diagnostic or therapeutic services.

An Alternate Facility may also provide Mental Health Services or Substance Use
Disorder Services on an outpatient or inpatient basis.

Amendment—any attached written description of additional or alternative
provisions to the Plan. Amendments are effective only when signed by us or the
Plan Administrator. Amendments are subject to all conditions, limitations and
exclusions of the Plan, except for those that are specifically amended.

Autism Spectrum Disorders—a group of neurobiological disorders that includes
Autistic Disorder, Rhett’s Syndrome, Asperger’s Disorder, Childhood
Disintegrated Disorder, and Pervasive Development Disorders Not Otherwise
Specified (PDDNOS).

Benefits—your right to payment for Covered Health Services that are available
under the Plan. Your right to Benefits is subject to the terms, conditions,
limitations and exclusions of the Plan, including this SPD and any attached
Riders and Amendments.

Claims Administrator—the company (including its affiliates) that provides
certain claim administration services for the Plan.

Congenital Anomaly—a physical developmental defect that is present at birth, and
is identified within the first twelve months of birth.

Copayment—the charge you are required to pay for certain Covered Health
Services. A Copayment may be either a set dollar amount or a percentage of
Eligible Expenses.

Cosmetic Procedures—procedures or services that change or improve appearance
without significantly improving physiological function, as determined by the
Claims Administrator on our behalf.

Covered Health Service(s) -those health services provided for the purpose of
preventing, diagnosing or treating a Sickness, Injury, Mental Illness, Substance
Use Disorder, or their symptoms.

A Covered Health Service is a health care service or supply described in
(Section 1: What’s Covered—Benefits) as a Covered Health Service, which is not
excluded under (Section 2: What’s Not Covered—Exclusions).

 

 

 

68



--------------------------------------------------------------------------------

Covered Person—either the Participant or an Enrolled Dependent, but this term
applies only while the person is enrolled under the Plan. References to “you”
and “your” throughout this SPD are references to a Covered Person.

Custodial Care—services that:

 

  •  

Are non-health related services, such as assistance in activities of daily
living (including but not limited to feeding, dressing, bathing, transferring
and ambulating); or

 

  •  

Are health-related services which do not seek to cure, or which are provided
during periods when the medical condition of the patient who requires the
service is not changing; or

 

  •  

Do not require continued administration by trained medical personnel in order to
be delivered safely and effectively.

Dependent—the Participant’s legal spouse “as defined in the Defense of Marriage
Act” or an unmarried dependent child of the Participant or the Participant’s
spouse. The term child includes any of the following:

 

  •  

A natural child.

 

  •  

A stepchild.

 

  •  

A legally adopted child.

 

  •  

A child placed for adoption.

 

  •  

A child for whom legal guardianship has been awarded to the Participant or the
Participant’s spouse “as defined in the Defense of Marriage Act”.

The definition of Dependent is subject to the following conditions and
limitations:

 

  •  

A Dependent includes any unmarried dependent child under 19 years of age.

 

  •  

A Dependent includes an unmarried dependent child who is 19 years of age or
older, but less than 25 years of age only if you furnish evidence upon our
request, satisfactory to us, of all the following conditions:

 

  —  

The child must not be regularly employed on a full-time basis.

 

  —  

The child must be a Full-time Student.

 

  —  

The child must be primarily dependent upon the Participant for support and
maintenance.

The Participant must reimburse us for any Benefits that we pay for a child at a
time when the child did not satisfy these conditions.

A Dependent also includes a child for whom health care coverage is required
through a ‘Qualified Medical Child Support Order’ or other court or
administrative order. We are responsible for determining if an order meets the
criteria of a Qualified Medical Child Support Order.

A Dependent does not include anyone who is also enrolled as a Participant. No
one can be a Dependent of more than one Participant.

Designated Facility—a facility that has entered into an agreement on behalf of
the facility and its affiliated staff with the Claims Administrator or with an
organization contracting on its behalf to render Covered Health Services for the
treatment of specified diseases or conditions. A Designated Facility may or may
not be located within your geographic area. The fact that a Hospital is a
Network Hospital does not mean that it is a Designated Facility.

 

 

 

69



--------------------------------------------------------------------------------

Durable Medical Equipment – medical equipment that is all of the following:

 

  •  

Can withstand repeated use.

 

  •  

Is not disposable.

 

  •  

Is used to serve a medical purpose with respect to treatment of a Sickness,
Injury or their symptoms.

 

  •  

Is generally not useful to a person in the absence of a Sickness, Injury or
their symptoms.

 

  •  

Is appropriate for use in the home.

Eligible Expenses – for Covered Health Services incurred while the Plan is in
effect, Eligible Expenses are determined as stated below:

For Network Benefits, Eligible Expenses are based on either of the following:

 

  •  

When Covered Health Services are received from Network providers, Eligible
Expenses are the contracted fee(s) with that provider.

 

  •  

When Covered Health Services are received from non-Network providers as a result
of an Emergency or as otherwise arranged through the Claims Administrator,
Eligible Expenses are billed charges unless a lower amount is negotiated.

For Non-Network Benefits, Eligible Expenses are determined by either:

 

  —  

negotiated rates agreed to by the non-Network provider and either the Claims
Administrator or one of its vendors, affiliates or subcontractors, at the
discretion of the Claims Administrator.

 

  —  

if rates have not been negotiated, then one of the following amounts:

 

  ¿  

110 percent of the published rates allowed by the Centers for Medicare and
Medicaid Services (CMS) for Medicare for the same or similar service within the
geographic market, or

 

  ¿  

When a rate is not published by CMS for the service, Claims Administrator uses
an available gap methodology to determine a rate for the service as follows:

 

  •  

For services other than Pharmaceutical Products, Claims Administrator uses a gap
methodology that uses a relative value scale, which is usually based on the
difficulty, time, work, risk and resources of the service. The relative value
scale currently used is created by Ingenix. If the Ingenix relative value scale
becomes no longer available, a comparable scale will be used. Claims
Administrator and Ingenix are related companies through common ownership by
UnitedHealth Group.

 

  •  

For Pharmaceutical Products, the Claims Administrator uses gap methodologies
that are similar to the pricing methodology used by CMS, and produces fees based
on published acquisition costs or average wholesale price for the
pharmaceuticals. These methodologies are currently created by RJ Health Systems,
Thomson Reuters (published in its Red Book), or the Claims Administrator based
on an internally developed pharmaceutical pricing resource.

 

  ¿  

When a rate is not published by CMS for the service and a gap methodology does
not apply to the service, or the provider does not submit sufficient information
on the claim to pay it under CMS published rates or a gap methodology, the
Eligible Expense is based on 50 percent of the provider’s billed charge, except
that certain Eligible Expenses for mental health and substance use disorder
services are based on 80 percent of the billed charge.

 

 

 

70



--------------------------------------------------------------------------------

The Claims Administrator updates the CMS published rate data on a regular basis
when updated data from CMS becomes available. Theses updates are typically
implemented within 30 to 90 days after CMS updates its data.

These provisions do not apply if you receive Covered Health Services from a
non-Network provider in an Emergency. In that case, Eligible Expenses are the
amounts billed by the provider, unless the Claims Administrator negotiates lower
rates.

For certain Covered Health Services, you are required to pay a percentage of
Eligible Expenses in the form of a Copayment.

Eligible Expenses are subject to the Claims Administrator’s reimbursement policy
guidelines, which are applied in its discretion. You may request a copy of the
guidelines related to your claim from the Claims Administrator.

Eligible Person – a person classified by the Plan Administrator as an Officer or
equivalent (Tier 1), Vice President or equivalent (Tier 2), or an Executive Plan
participant retiring between the ages of 62 and 65, or the legal spouse of an
eligible retiree of the Plan Administrator, who meets the eligibility rules.

Emergency – a serious medical condition or symptom resulting from Injury,
Sickness or Mental Illness which is both of the following:

 

  •  

Arises suddenly.

 

  •  

In the judgment of a reasonable person, requires immediate care and treatment,
generally received within 24 hours of onset, to avoid jeopardy to life or
health.

Emergency Health Services – health care services and supplies necessary for the
treatment of an Emergency.

Enrolled Dependent – a Dependent who is properly enrolled under the Plan.

Experimental or Investigational Services – medical, surgical, diagnostic,
psychiatric, Substance Use Disorder or other health care services, technologies,
supplies, treatments, procedures, drug therapies or devices that, at the time
determination is made regarding coverage in a particular case, are determined to
be any of the following:

 

  •  

Not approved by the U.S. Food and Drug Administration (FDA) to be lawfully
marketed for the proposed use and not identified in the American Hospital
Formulary Service or the United States Pharmacopoeia Dispensing Information as
appropriate for the proposed use.

 

  •  

Subject to review and approval by any institutional review board for the
proposed use.

 

  •  

The subject of an ongoing clinical trial that meets the definition of a Phase 1,
2 or 3 clinical trial set forth in the FDA regulations, regardless of whether
the trial is actually subject to FDA oversight.

If you have a life-threatening Sickness or condition (one which is likely to
cause death within one year of the request for treatment) we may, in our
discretion, determine that an Experimental or Investigational Service meets the
definition of a Covered Health Service for that Sickness or condition. For this
to take place, we must determine that the procedure or treatment is promising,
but unproven, and that the service uses a specific research protocol that meets
standards equivalent to those defined by the National Institutes of Health.

 

 

 

71



--------------------------------------------------------------------------------

Full-time Student – a person who is enrolled in and attending, full-time, a
recognized course of study or training at one of the following:

 

  •  

An accredited high school.

 

  •  

An accredited college or university.

 

  •  

A licensed vocational school, technical school, beautician school, automotive
school or similar training school.

Full-time Student status is determined in accordance with the standards set
forth by the educational institution. You are no longer a Full-time Student on
the date in which you turn 25 years of age, you graduate or otherwise cease to
be enrolled and in attendance at the institution on a full-time basis.

You continue to be a Full-time Student during periods of regular vacation
established by the institution. If you do not continue as a Full-time Student
immediately following the period of vacation, the Full-time Student designation
will end as described above.

Home Health Agency – a program or organization authorized by law to provide
health care services in the home.

Hospital – an institution, operated as required by law, that is both of the
following:

 

  •  

Is primarily engaged in providing health services, on an inpatient basis, for
the acute care and treatment of injured or sick individuals. Care is provided
through medical, diagnostic and surgical facilities, by or under the supervision
of a staff of Physicians.

 

  •  

Has 24 hour nursing services.

A Hospital is not primarily a place for rest, custodial care or care of the aged
and is not a nursing home, convalescent home or similar institution.

Initial Enrollment Period – the initial period of time, as determined by the
Plan Administrator, during which Eligible Persons may enroll themselves and
their Dependents under the Plan.

Injury – bodily damage other than Sickness, including all related conditions and
recurrent symptoms.

Inpatient Rehabilitation Facility – a Hospital (or a special unit of a Hospital
that is designated as an Inpatient Rehabilitation Facility) that provides
rehabilitation health services (physical therapy, occupational therapy and/or
speech therapy) on an inpatient basis, as authorized by law.

Inpatient Stay – an uninterrupted confinement, following formal admission to a
Hospital, Skilled Nursing Facility or Inpatient Rehabilitation Facility.

Intensive Outpatient Treatment – a structured outpatient Mental Health or
Substance Use Disorder treatment program that may be free-standing or
Hospital-based and provides services for at least three hours per day, two or
more days per week.

Intermediate Care – Mental Health or Substance Use Disorder treatment that
encompasses the following:

 

  •  

care at a Residential Treatment Facility;

 

  •  

care at a Partial Hospitalization/Day Treatment program; or

 

  •  

care through an Intensive Outpatient Treatment Program.

 

 

 

72



--------------------------------------------------------------------------------

Maximum Plan Benefit – the maximum amount that we will pay for Benefits during
the entire period of time that you are enrolled under the Plan, or any other
plan of the Plan Sponsor. When the Maximum Plan Benefit applies, it is described
in (Section 1: What’s Covered—Benefits).

Medicare – Parts A, B, C and D of the insurance program established by
Title XVIII, United States Social Security Act, as amended by 42 U.S.C.
Sections 1394, et seq. and as later amended.

Mental Health Services – Covered Health Services for the diagnosis and treatment
of Mental Illnesses. The fact that a condition is listed in the current
Diagnostic and Statistical Manual of the American Psychiatric Association does
not mean that treatment for the condition is a Covered Health Service.

Mental Health/Substance Use Disorder Designee – the organization or individual,
designated by the Claims Administrator, that provides or arranges Mental Health
Services and Substance Use Disorder Services for which Benefits are available
under the Plan.

Mental Illness – those mental health or psychiatric diagnostic categories that
are listed in the current Diagnostic and Statistical Manual of the American
Psychiatric Association, unless those services are specifically excluded under
the Plan.

Network – when used to describe a provider of health care services, this means a
provider that has a participation agreement in effect (either directly or
indirectly) with the Claims Administrator or with the Claims Administrator’s
affiliate to participate in the Claims Administrator’s Network; however, this
does not include those providers who have agreed to discount their charges for
Covered Health Services by way of their participation in the Shared Savings
Program. The Claims Administrator’s affiliates are those entities affiliated
with them through common ownership or control with the Claims Administrator or
with its ultimate corporate parent, including direct and indirect subsidiaries.

A provider may enter into an agreement to provide only certain Covered Health
Services, but not all Covered Health Services, or to be a Network provider for
only some of the Claims Administrator’s products. In this case, the provider
will be a Network provider for the Covered Health Services and products included
in the participation agreement, and a non-Network provider for other Covered
Health Services and products. The participation status of providers will change
from time to time.

Network Benefits – Benefits for Covered Health Services that are provided by a
Network Physician or other Network provider. Network Benefits include Emergency
Health Services.

Non-Network Benefits – Benefits for Covered Health Services that are provided by
a non-Network Physician or other non-Network provider.

Open Enrollment Period – a period of time that follows the Initial Enrollment
Period during which Eligible Persons may enroll themselves and Dependents under
the Plan, as determined by us.

Partial Hospitalization/Day Treatment – a structured ambulatory program that may
be a free-standing or Hospital-based program and that provides services for at
least 20 hours per week.

Participant – an Eligible Person who is properly enrolled under the Plan. The
Participant is the person (who is not a Dependent) on whose behalf the Plan is
established.

Physician – any Doctor of Medicine, “M.D.”, or Doctor of Osteopathy, “D.O.”, who
is properly licensed and qualified by law.

 

 

 

73



--------------------------------------------------------------------------------

Please Note: Any podiatrist, dentist, psychologist, chiropractor, optometrist,
or other provider who acts within the scope of his or her license will be
considered on the same basis as a Physician. The fact that we describe a
provider as a Physician does not mean that Benefits for services from that
provider are available to you under the Plan.

Plan – PPO Executive Plan for Stein Mart, Inc. Health Benefit Plan.

Plan Administrator – is Stein Mart, Inc. or its designee as that term is defined
under ERISA.

Plan Sponsor – Stein Mart, Inc. References to “we”, “us”, and “our” throughout
the SPD refer to the Plan Sponsor.

Pregnancy – includes all of the following:

 

  •  

Prenatal care.

 

  •  

Postnatal care.

 

  •  

Childbirth.

 

  •  

Any complications associated with Pregnancy.

Residential Treatment Facility – a facility which provides a program of
effective Mental Health Services or Substance Use Disorder Services treatment
and which meets all of the following requirements:

 

  •  

it is established and operated in accordance with applicable state law for
residential treatment programs;

 

  •  

it provides a program of treatment under the active participation and direction
of a Physician and approved by the Mental Health/Substance Use Disorder
Designee;

 

  •  

it has or maintains a written, specific and detailed treatment program requiring
full-time residence and full-time participation by the patient; and

 

  •  

it provides at least the following basic services in a 24-hour per day,
structured milieu:

 

  —  

room and board;

 

  —  

evaluation and diagnosis;

 

  —  

counseling; and

 

  —  

referral and orientation to specialized community resources.

A Residential Treatment Facility that qualifies as a Hospital is considered a
Hospital.

Rider – any attached written description of additional Covered Health Services
not described in this SPD. Riders are effective only when signed by us and are
subject to all conditions, limitations and exclusions of the Plan except for
those that are specifically amended in the Rider.

Semi-private Room – a room with two or more beds. When an Inpatient Stay in a
Semi-private Room is a Covered Health Service, the difference in cost between a
Semi-private Room and a private room is a Benefit only when a private room is
necessary in terms of generally accepted medical practice, or when a
Semi-private Room is not available.

Shared Savings Program – the Shared Savings Program provides access to discounts
from the provider’s charges when services are rendered by those non-Network
providers that participate in that program. The Claims Administrator will use
the Shared Savings Program to pay claims when doing so will lower Eligible
Expenses. The Claims Administrator does not credential the Shared Savings
Program providers and the Shared Savings Program providers are not Network
providers. Accordingly, Benefits for Covered Health Services provided by Shared
Savings Program providers will be paid at the Non-Network Benefit level (except
in situations when Benefits for Covered Health Services provided by non-Network
providers are payable at Network Benefit levels, as in the case of Emergency
Health Services). When the Claims Administrator uses the Shared Savings Program
to pay a claim, patient responsibility is limited to Copayments calculated on
the contracted rate paid to the provider, in addition to any required Annual
Deductible.

 

 

 

74



--------------------------------------------------------------------------------

Sickness – physical illness, disease or Pregnancy. The term Sickness as used in
this SPD does not include Mental Illness or Substance Use Disorder, regardless
of the cause or origin of the Mental Illness or Substance Use Disorder.

Skilled Nursing Facility – a Hospital or nursing facility that is licensed and
operated as required by law.

Spinal Treatment – detection or correction (by manual or mechanical means) of
subluxation(s) in the body to remove nerve interference or its effects. The
interference must be the result of, or related to, distortion, misalignment or
subluxation of, or in, the vertebral column.

Substance Use Disorder Services – Covered Health Services for the diagnosis and
treatment of alcoholism and Substance Use Disorder disorders that are listed in
the current Diagnostic and Statistical Manual of the American Psychiatric
Association, unless those services are specifically excluded. The fact that a
disorder is listed in the Diagnostic and Statistical Manual of the American
Psychiatric Association does not mean that treatment of the disorder is a
Covered Health Service.

Total Disability or Totally Disabled – a Participant’s inability to perform all
of the substantial and material duties of his or her regular employment or
occupation; and a Dependent’s inability to perform the normal activities of a
person of like age and sex.

Transitional Care – Mental Health Services/Substance Use Disorder Services that
are provided through transitional living facilities, group homes and supervised
apartments that provide 24-hour supervision that are either:

 

  •  

sober living arrangements such as drug-free housing, alcohol/drug halfway
houses. These are transitional, supervised living arrangements that provide
stable and safe housing, an alcohol/drug-free environment and support for
recovery. A sober living arrangement may be utilized as an adjunct to ambulatory
treatment when treatment doesn’t offer the intensity and structure needed to
assist the Covered Person with recovery.

 

  •  

supervised living arrangement which are residences such as transitional living
facilities, group homes and supervised apartments that provide members with
stable and safe housing and the opportunity to learn how to manage their
activities of daily living. Supervised living arrangements may be utilized as an
adjunct to treatment when treatment doesn’t offer the intensity and structure
needed to assist the Covered Person with recovery.

Unproven Services – services that are not consistent with conclusions of
prevailing medical research which demonstrate that the health service has a
beneficial effect on health outcomes and that are not based on trials that meet
either of the following designs.

 

  •  

Well-conducted randomized controlled trials. (Two or more treatments are
compared to each other, and the patient is not allowed to choose which treatment
is received.)

 

  •  

Well-conducted cohort studies. (Patients who receive study treatment are
compared to a group of patients who receive standard therapy. The comparison
group must be nearly identical to the study treatment group.)

 

 

 

75



--------------------------------------------------------------------------------

Decisions about whether to cover new technologies, procedures and treatments
will be consistent with conclusions of prevailing medical research, based on
well-conducted randomized trials or cohort studies, as described.

If you have a life-threatening Sickness or condition (one that is likely to
cause death within one year of the request for treatment) we and the Claims
Administrator may, in our discretion, determine that an Unproven Service meets
the definition of a Covered Health Service for that Sickness or condition. For
this to take place, we and the Claims Administrator must determine that the
procedure or treatment is promising, but unproven, and that the service uses a
specific research protocol that meets standards equivalent to those defined by
the National Institutes of Health.

Urgent Care Center – a facility, other than a Hospital, that provides Covered
Health Services that are required to prevent serious deterioration of your
health, and that are required as a result of an unforeseen Sickness, Injury, or
the onset of acute or severe symptoms.

 

 

 

76



--------------------------------------------------------------------------------

 

 

 

Riders, Amendments, Notices

 

 

 

 

Attachment I

Attachment II

Notice of Amendment of the Stein Mart, Inc. & Subsidiaries Health Benefit Plan
For

Stein Mart, Inc. & Subsidiaries



--------------------------------------------------------------------------------

 

Attachment I

Women’s Health and Cancer Rights Act of 1998

As required by the Women’s Health and Cancer Rights Act of 1998, we provide
Benefits under the Plan for mastectomy, including reconstruction and surgery to
achieve symmetry between the breasts, prostheses, and complications resulting
from a mastectomy (including lymphedema).

If you are receiving Benefits in connection with a mastectomy, Benefits are also
provided for the following Covered Health Services, as you determine appropriate
with your attending Physician:

 

  •  

All stages of reconstruction of the breast on which the mastectomy was
performed;

 

  •  

Surgery and reconstruction of the other breast to produce a symmetrical
appearance; and

 

  •  

Prostheses and treatment of physical complications of the mastectomy, including
lymphedema.

The amount you must pay for such Covered Health Services (including Copayments
and any Annual Deductible) are the same as are required for any other Covered
Health Service. Limitations on Benefits are the same as for any other Covered
Health Service.

Statement of Rights under the Newborns’ and Mothers’ Health Protection Act

Under Federal law, group health Plans and health insurance issuers offering
group health insurance coverage generally may not restrict Benefits for any
Hospital length of stay in connection with childbirth for the mother or newborn
child to less than 48 hours following a vaginal delivery, or less than 96 hours
following a delivery by cesarean section. However, the Plan or issuer may pay
for a shorter stay if the attending provider (e.g., your physician, nurse
midwife, or physician assistant), after consultation with the mother, discharges
the mother or newborn earlier.

Also, under Federal law, plans and issuers may not set the level of Benefits or
out-of-pocket costs so that any later portion of the 48-hour (or 96-hour) stay
is treated in a manner less favorable to the mother or newborn than any earlier
portion of the stay.

In addition, a plan or issuer may not, under Federal law, require that a
physician or other health care provider obtain authorization for prescribing a
length of stay of up to 48 hours (or 96 hours). However, to use certain
providers or facilities, or to reduce your out-of-pocket costs, you may be
required to obtain precertification. For information on precertification,
contact your issuer.



--------------------------------------------------------------------------------

 

Attachment II

Summary Plan Description

Name of Plan: Stein Mart, Inc. Welfare Benefit Plan

Name, Address and Telephone Number of Plan Sponsor and Named Fiduciary:

Stein Mart, Inc.

1200 Riverplace Blvd.

Jacksonville, FL 32207

(904) 346-1510

The Plan Sponsor retains all fiduciary responsibilities with respect to the Plan
except to the extent the Plan Sponsor has delegated or allocated to other
persons or entities one or more fiduciary responsibility with respect to the
Plan.

Employer Identification Number (EIN): 64-0466198

IRS Plan Number: 501

Effective Date of Plan: January 1, 2010

Type of Plan: Group health care coverage plan

Name, Business address, and Business Telephone Number of Plan Administrator:

Stein Mart, Inc.

1200 Riverplace Blvd.

Jacksonville, FL 32207

(904) 346-1510

Claims Administrator: The company which provides certain administrative services
for the Plan.

UnitedHealthcare Insurance Company

Attn: Claims

450 Columbus Blvd.

Hartford, CT 06115-0450

The Claims Administrator shall not be deemed or construed as an employer for any
purpose with respect to the administration or provision of benefits under the
Plan Sponsor’s Plan. The Claims Administrator shall not be responsible for
fulfilling any duties or obligations of an employer with respect to the Plan
Sponsor’s Plan.

Type of Administration of the Plan: The Plan Sponsor provides certain
administrative services in connection with its Plan. The Plan Sponsor may, from
time to time in its sole discretion, contract with outside parties to arrange
for the provision of other administrative services including arrangement of
access to a Network Provider; claims processing services, including coordination
of benefits and subrogation; utilization management and complaint resolution
assistance. This external administrator is referred to as the Claims
Administrator. The Plan Sponsor also has selected a provider network established
by UnitedHealthcare Insurance Company. The named fiduciary of Plan is Stein
Mart, Inc., the Plan Sponsor.

 

 

 

I



--------------------------------------------------------------------------------

Person designated as agent for service of legal process:

Attn: Greg Lohman

Director of Benefits and Compensation

Stein Mart, Inc.

1200 Riverplace Blvd.

Jacksonville, FL 32207

(904) 346-1500

Source of contributions under the Plan: There are no contributions to the Plan.
All Benefits under the Plan are paid from the general assets of the Plan
Sponsor. Any required employee contributions are used to partially reimburse the
Plan Sponsor for Benefits under the Plan.

Method of calculating the amount of contribution: Employee-required
contributions to the Plan Sponsor are the employee’s share of costs as
determined by Plan Sponsor. From time to time the Plan Sponsor will determine
the required employee contributions for reimbursement to the Plan Sponsor and
distribute a schedule of such required contributions to employees.

Date of the end of the year for purposes of maintaining Plan’s fiscal records:
The Plan year shall be a twelve month period beginning January 1 ending
December 31.

Determinations of Qualified Medical Child Support Orders:

The Plan’s procedures for handling qualified medical child support orders are
available without charge upon request to the Plan Administrator.

Although the Plan Sponsor currently intends to continue the Benefits provided by
this Plan, the Plan Sponsor reserves the right, at any time and for any reason
or no reason at all, to change, amend, interpret, modify, withdraw or add
Benefits or terminate this Plan or this Summary Plan Description, in whole or in
part and in its sole discretion, without prior notice to or approval by Plan
participants and their beneficiaries. Any change or amendment to or termination
of the Plan, its benefits or its terms and conditions, in whole or in part,
shall be made solely in a written amendment (in the case of a change or
amendment) or in a written resolution (in the case of termination), whether
prospective or retroactive, to the Plan. The amendment or resolution is
effective only when approved by the body or person to whom such authority is
formally granted by the terms of the Plan. No person or entity has any authority
to make any oral changes or amendments to the Plan.

Benefits under the Plan are furnished in accordance with the Plan Description
issued by the Plan Sponsor, including this Summary Plan Description.

Participant’s rights under the Employee Retirement Income Security Act of 1974
(ERISA) and the procedures to be followed in regard to denied claims or other
complaints relating to the Plan are set forth in the body of this Summary Plan
Description.

Statement of Employee Retirement Income Security Act of 1974 (ERISA) Rights

As a participant in the Plan, you are entitled to certain rights and protections
under the Employee Retirement Income Security Act of 1974 (ERISA). ERISA
provides that all plan participants shall be entitled to:

 

 

 

II



--------------------------------------------------------------------------------

Receive Information About Your Plan and Benefits

Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites and union halls, all documents governing
the plan, including insurance contracts and collective bargaining agreements,
and a copy of the latest annual report (Form 5500 Series) filed by the plan with
the U.S. Department of Labor and available at the Public Disclosure Room of the
Employee Benefits Security Administration.

Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including insurance contracts and
collective bargaining agreements, and copies of the latest annual report (Form
5500 Series) and updated Summary Plan Description. The Plan Administrator may
make a reasonable charge for the copies.

Receive a summary of the Plan’s annual financial report. The Plan Administrator
is required by law to furnish each participant with a copy of the summary annual
report.

Continue Group Health Plan Coverage

Continue health care coverage for yourself, spouse or dependents if there is a
loss of coverage under the Plan as a result of a qualifying event. You or your
dependents may have to pay for such coverage. Review this Summary Plan
Description and the documents governing the plan on the rules governing your
COBRA continuation coverage rights.

Reduction or elimination of exclusionary periods of coverage for preexisting
conditions under your group health plan, if you have creditable coverage from
another group health plan. You should be provided a certificate of creditable
coverage, free of charge, from your group health plan or health insurance issuer
when you lose coverage under the plan, when you become entitled to elect COBRA
continuation coverage, when your COBRA continuation coverage ceases, if you
request it before losing coverage, or if you request it up to 24 months after
losing coverage. Without evidence of creditable coverage, you may be subject to
a preexisting condition exclusion for 12 months (18 months for late enrollees)
after your enrollment date in your coverage.

Prudent Actions by Plan Fiduciaries

In addition to creating rights for plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate your Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including your employer, your union, or any other person
may fire you or otherwise discriminate against you in any way to prevent you
from obtaining a welfare benefit or exercising your rights under ERISA.

Enforce Your Rights

If your claim for a welfare benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules. Under ERISA, there are steps you can take to enforce the
above rights. For instance, if you request a copy of plan documents or the
latest annual report from the Plan and do not receive them within 30 days, you
may file suit in a federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator. If you have a claim for benefits
which is denied or ignored, in whole or in part, you may file suit in a state or
federal court. In addition, if you disagree with the Plan’s decision or lack
thereof concerning the qualified status of a domestic relations order or a
medical child support order, you may file suit in federal court. If it should
happen that Plan fiduciaries misuse the Plan’s money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a federal court. The court
will decide who should pay court costs and legal fees. If you are successful the
court may order the person you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees, for example, if it
finds your claim is frivolous.

 

 

 

III



--------------------------------------------------------------------------------

Assistance with Your Questions

If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, United States Department of Labor listed in
your telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue, N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publication hotline of the Employee Benefits Security Administration.

 

 

 

IV



--------------------------------------------------------------------------------

 

Notice of Amendment of the Stein Mart, Inc. & Subsidiaries Health Benefit Plan
For Stein Mart, Inc. & Subsidiaries

For: All Full-time Eligible Employees and Executives

Your Health Benefits Plan Booklet is amended on January 1, 2010 to include:

Stein Mart, Inc. & Subsidiaries Health Benefit Plan

Plan Document

Security of Electronic Protected Health Information

Under the federal security regulations enacted pursuant to the Health Insurance
Portability and Accountability Act of 1996 (HIPAA), your health plans are
required to safeguard the confidentiality and ensure the integrity and
availability of your Electronic Protected Health Information. Protected Health
Information (PHI) is individually identifiable health information related to
your condition, services provided to you, or payments made for your care, which
is created or received by a health plan, a health care clearinghouse, or a
health care provider that electronically transmits such information. Electronic
Protected Health Information (ePHI) is PHI that is maintained or transmitted in
electronic form. Stein Mart, Inc. & Subsidiaries Health Benefit Plan and Stein
Mart, Inc. & Subsidiaries will reasonably and appropriately safeguard ePHI
created, received, maintained, or transmitted to or by Stein Mart, Inc. &
Subsidiaries on behalf of the Plan.

The Plan and Stein Mart, Inc. & Subsidiaries are separate and independent legal
entities, which exchange information to coordinate your Plan coverage. In order
to receive ePHI from the Plan, Stein Mart, Inc. & Subsidiaries agrees that it
will:

 

  •  

Implement administrative, physical, and technical safeguards that reasonably and
appropriately protect the confidentiality, integrity, and availability of the
ePHI that Stein Mart, Inc. & Subsidiaries creates, receives, maintains, or
transmits on behalf of the Plan;

 

  •  

Ensure that access to, and use and disclosure of ePHI by the employees or
classes of employees described in this Plan document is supported by reasonable
and appropriate security measures;

 

  •  

Ensure that any agent, including a subcontractor, to whom Stein Mart, Inc. &
Subsidiaries provides this information agrees to implement reasonable and
appropriate security measures to protect the information; and

 

  •  

Report to the Plan any security incident of which Stein Mart, Inc. &
Subsidiaries becomes aware.

 

 

 

I



--------------------------------------------------------------------------------

Only the following departments under the control of Stein Mart, Inc. &
Subsidiaries may have access to ePHI: Human Resources Department and IT
Department. Such departments may only have access to, and use and disclose, ePHI
for purposes of the plan administrative functions described in this Plan
document Stein Mart, Inc. & Subsidiaries performs for the Plan.

If you believe your rights under HIPAA have been violated, you have the right to
file a complaint with the Plan or with the Secretary of the U.S. Department of
Health and Human Services. Stein Mart, Inc. & Subsidiaries has provided a
mechanism for resolving issues of noncompliance by employees described above who
have access to ePHI. To obtain more information, please contact the Human
Resources Department.

All other terms, provisions and conditions shown in your Health Benefits Plan
Booklet will continue to apply.

 

 

 

II